Citation Nr: 1313726	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  07-28 649	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right knee disorder, including as secondary to service-connected bilateral Achilles tendonitis, and, if so, whether service connection is warranted.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disorder, also including as secondary to the service-connected bilateral Achilles tendonitis, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined there was new and material evidence and, therefore, reopened the Veteran's claims for service connection for right knee and low back disorders, which he is alleging are secondary to his service-connected bilateral Achilles tendonitis.  However, the RO then proceeded to deny these claims on their underlying merits.  A subsequent January 2007 RO rating decision confirmed and continued the denial of these claims, and this appeal ensued.

In May 2011, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the cause of the Veteran's claimed right knee and low back disorders.  A VHA orthopedist provided the requested opinion later that same month.  But as the Board concluded the May 2011 VHA opinion was inadequate in determining the etiology of the Veteran's claimed low back and right knee disorders, in June 2011 the Board requested an addendum opinion from the VHA orthopedist.  In July 2011, the VHA orthopedist submitted an additional VHA opinion.  But as the Board again concluded that even the July 2011 VHA opinion was inadequate in determining the etiology of the Veteran's claimed low back and right knee disorders, in September 2011 the Board again requested that the VHA orthopedist provide an additional VHA opinion explaining his rationale.  In December 2011, in response, the VHA orthopedist provided another VHA opinion that the Board still found to be inadequate. 

So in March 2012, in a further attempt to obtain a sufficient medical opinion regarding the etiologies of the Veteran's low back and right knee disorders, the Board requested another VHA medical expert opinion - this time however from a different VHA clinician.  This requested opinion was submitted in May 2012 by a VHA neurologist, and this time with discussion of the underlying rationale to support the findings of this specialist and with a summary timeline for reference.  The Board forwarded a copy of the May 2012 VHA opinion to the Veteran and gave him the required time to respond to it.  In August 2012, he notified the Board that he wanted to have the evidence initially reviewed and considered by the RO as the Agency of Original Jurisdiction (AOJ), as was his right under existing VA regulations.  38 C.F.R. §§ 20.800, 20.1304.  So, in compliance with his request, in September 2012 the Board remanded the claims to the RO for initial review and consideration of this additional evidence.  As the RO since has done this and recertified these claims to the Board, the Board now may consider this additional evidence in deciding these claims.

One other preliminary point also worth mentioning is that the Veteran initially requested a hearing before the Board, but subsequently requested instead a hearing before a local Decision Review Officer (DRO) in lieu of a Board hearing.  He subsequently cancelled his request, however, even for a DRO hearing.  


FINDINGS OF FACT

1.  A December 2004 rating decision considered and denied the Veteran's claim for service connection for a right knee disorder, including as secondary to his service-connected bilateral Achilles tendonitis, because the evidence then of record did not indicate any right knee disorder symptomatology during his service or any relationship between his claimed right knee disorder and his service-connected bilateral Achilles tendonitis; he did not perfect an appeal of that December 2004 rating decision as concerning this claim.

2.  But additional evidence received since that December 2004 rating decision denying service connection for a right knee disorder is not cumulative or redundant of the evidence of record at the time of that December 2004 rating decision, relates to an unestablished fact necessary to substantiate this claim, and, when taken at face value, raises a reasonable possibility of substantiating this claim of entitlement to service connection for a right knee disorder.

3.  That December 2004 rating decision granted the Veteran's petition to reopen his claim for service connection for a low back disorder, including as secondary to his service-connected bilateral Achilles tendonitis, but ultimately denied the reopened claim on its underlying merits because the evidence then of record did not indicate any low back disorder symptomatology during service or any relationship between the Veteran's claimed low back disorder and his service-connected bilateral Achilles tendonitis; he did not perfect an appeal of that December 2004 rating decision as concerning this claim.

4.  But additional evidence concerning this claim received since that December 2004 rating decision is not cumulative or redundant of the evidence of record at the time of that December 2004 rating decision, relates to an unestablished fact necessary to substantiate this claim, and, when taken at face value, raises a reasonable possibility of substantiating this claim of entitlement to service connection for a low back disorder.

5.  He did not experience chronic right knee disorder symptomatology during his military service.

6.  He also did not have degenerative joint disease (arthritis) of his right knee or an organic disease of the nervous system involving his right knee to a compensable degree within one year of his separation from service, nor has he experienced continuous right knee disorder symptomatology since his discharge from service.

7.  His currently diagnosed right knee disorder is unrelated to his service or any incident of his service.

8.  His currently diagnosed right knee disorder also was not caused and is not being permanently exacerbated by his service-connected bilateral Achilles tendonitis.


9.  He did not experience chronic low back disorder symptomatology during his service.

10.  He also did not experience arthritis or an organic disease of the nervous system involving his low back to a compensable degree within one year of his separation from service, and he has not experienced continuous low back disorder symptomatology since his discharge from service.

11.  His currently diagnosed low back disorder is unrelated to his service or any incident of his service.

12.  His currently diagnosed low back disorder also was not caused and is not being permanently exacerbated by his service-connected bilateral Achilles tendonitis.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying service connection for the right knee and low back disorders is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2012).

2.  But there is new and material concerning these claims since that decision, so these claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  It still is not established, however, that these right knee and low back disorders are the result of disease or injury incurred in or aggravated by the Veteran's military service, or that they may be presumed to have been incurred in service, or that they are proximately due to, the result of, or aggravated by a service-connected disability - in particular, the bilateral Achilles tendonitis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  To this end, upon receipt of a complete or substantially complete application, VA was required to inform him of any information and medical or lay evidence not of record:  (1) that was necessary to substantiate these claims; (2) that VA would obtain and assist him in obtaining; and (3) that he was expected to provide.  38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As this decision is granting his petitions to reopen these claims of entitlement to service connection for right knee and low back disorders, the Board need not discuss whether he received the type of notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising him of the specific reasons these claims were previously denied.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  His claims are being reopened, regardless, so irrespective of any concerns raised by Kent.

But as the Board nonetheless ultimately is denying these claims on their underlying merits, that is, after a de novo review, the Board will discuss whether there has been the required compliance with the remaining duty-to-notify-and-assist obligations.


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the RO sent a letter to the Veteran in May 2006, prior to initially adjudicating these claims in August 2006, therefore in the preferred sequence.  The letter apprised him of the type of evidence and information needed to substantiate these claims on their underlying merits and of his and VA's respective responsibilities in obtaining this supporting evidence.  The notice letter also provided the general criteria for assigning "downstream" disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also fulfilled its duty to assist him with these two claims by obtaining all potentially relevant evidence, which is obtainable, and therefore, appellate review of these claims may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his available service treatment records (STRs), as well as his procurable VA outpatient and private treatment records.  In an August 2012 statement, he indicated a Dr. M. had told him that his foot disability had caused these low back and right knee disorders at issue.  Yet, having reviewed the record, the Board sees that the Dr. M. he identified is in actuality a consulting psychiatrist who provided mental health care for the Veteran, as noted in a September 2008 VA treatment record.  The Veteran has not claimed to have received any treatment from Dr. M. other than that currently noted in the records.  Moreover, the Veteran stated that an orthopedist in Florida also had told him that his foot disability had caused his current low back and right knee disorders.  He submitted a September 2011 private treatment record from the orthopedic facility identified in that letter and he has not made any indications that he received subsequent treatment there.  In due course in this decision, the Board will discuss the September 2011 private treatment record and the medical opinion contained therein.  Therefore, the Board finds that a remand to obtain additional records is unnecessary as the file indicates that all relevant documents already have been procured.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Further concerning the duty to assist, a VA medical examination was provided concerning these claims in July 2007.  In addition, the RO obtained a VA medical opinion in January 2009 and the Board since has obtained several additional VHA medical expert opinions, from both an orthopedist and neurologist, including as recently as in May 2012.  Collectively, the July 2007 VA medical examination report, January 2009 VA medical opinion, and the additional VHA medical expert opinions, including especially the one most recently obtained in May 2012, provide sufficient medical evidence for deciding these claims as they address the salient questions of whether the Veteran has low back and right knee disorders, whether these disorders are related or attributable to his service or date back to his service, and whether these disorders alternatively are secondary to his service-connected bilateral Achilles tendonitis.  See Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007) (holding that once VA undertakes the effort to provide an examination for an opinion, it must ensure the examination and opinion are adequate).

So, in summary, the Board finds that it is difficult to discern what additional guidance VA could have provided the Veteran regarding what further evidence he should submit to substantiate his claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran).

In deciding these claims, the Board has reviewed all of the relevant evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") claims file, also referred to as his e-folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail, so the Board need not specifically address each and every piece of evidence.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 53.  

II.  Analysis

New and Material Evidence and Service Connection

When a petition to reopen a claim is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final and binding disallowance of the claim is "new and material."  See 
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998). 

According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). 

In Hodge, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim.  See Hodge, 155 F.3d at 1363.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as credible, assertions that are beyond the competence of the person making them). 

In another precedent case, Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, even when the RO has reopened a claim, so has determined there is the required new and material evidence, so, too, must the Board make this threshold preliminary determination nevertheless, before proceeding further, because it affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (1996).  This is because this threshold preliminary determination affects the Board's jurisdiction to reach the underlying claim to adjudicate it on a de novo basis.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If there is no such evidence, what the RO determined in this regard is irrelevant because further consideration of the claim is neither required nor permitted.  Barnett at 1384 and Butler at 171.  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See, too, VAOPGCPREC 05-92 (March 4, 1992).


Conversely, if there is indeed new and material evidence, then the claim must be reopened and the former disposition reconsidered.  38 C.F.R. § 5108.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

Stated somewhat differently, establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship, nexus, or linkage between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Degenerative joint disease (i.e., arthritis) and organic diseases of the nervous system are considered chronic, per se, and, therefore, will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 
10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  For listed chronic diseases like degenerative joint disease and organic diseases of the nervous system, if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

That is, these second and third elements may be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 310.

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2012).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


The Veteran maintains that his right knee and low back disorders are attributable to his service-connected bilateral Achilles tendonitis, so he is claiming entitlement to secondary service connection for his low back and right knee disorders.  Of note, although he is also service connected for plantar warts at a noncompensable rate, he has not contended, and the evidence does not otherwise show or suggest, any relationship between his plantar warts and his claimed right knee and low back disorders.  Therefore, in this decision, the Board will only analyze his claims on the bases of direct service connection, presumptive service connection, and secondary service connection, as related to his bilateral Achilles tendonitis.

Service connection is permissible on this secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, though not always, required to associate the claimed condition with service, including by way of a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

There was an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of the Veteran's claims.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2012)).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were received and pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

Whether medical versus lay evidence can establish this required cause-and-effect correlation between the Veteran's claimed disabilities and his military service, including by way of his service-connected disability, depends entirely on the nature and specific type of disability that he is claiming.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  So in some instances mere lay evidence will suffice, whereas in others it will not, requiring instead supporting medical evidence.


The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

New and Material Evidence for a Right Knee Disorder

Entitlement to service connection for a right knee disorder was initially denied in a December 2004 rating decision.  In that decision, the RO stated that the evidence then of record did not indicate any relationship between a right knee disorder and the Veteran's service, to include an in-service incident.  The RO also indicated that the evidence did not indicate that a then currently diagnosed right knee disorder was caused or aggravated by his service-connected Achilles tendonitis.  He subsequently filed a January 2005 Notice of Disagreement (NOD) disagreeing with the RO's denial of his claim.  In September 2005, the RO provided him an SOC.  But as he did not then in response file a timely Substantive Appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of that earlier claim to the Board, that December 2004 rating decision became final and binding on him based on the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(a),(b), 3.160(d), 20.200, 20.302, 20.1103.

Reviewing the additional evidence submitted since that December 2004 rating decision, in a December 2006 statement a VA examiner, Dr. J.J., wrote that it was at least as likely as not that the Veteran's knee disorder "could be related to" his service-connected Achilles tendonitis.  

In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the December 2006 statement indicates a possible relationship between the Veteran's right knee disorder and his service-connected Achilles tendonitis.  So when taken at face value, this evidence relates to the unestablished fact of a nexus between his right knee disorder and his service-connected disability, and therefore raises a reasonable possibility of substantiating this claim.  Accordingly, the Board finds that this additional evidence is new and material and, therefore, allows for the reopening of this claim for service connection for a right knee disorder.

New and Material Evidence for a Low Back Disorder

Entitlement to service connection for a low back disorder was initially denied in a November 1982 rating decision.  In that decision, the RO found that the evidence then of record did not indicate any relationship between a then current low back disorder and the Veteran's military service, including any incident of his service.

In July 2004, he filed another claim for service connection for a low back disorder, but this time claiming instead that he had developed a low back disorder secondary to his service-connected Achilles tendonitis.  This additional theory of secondary service connection was not alleged, so not addressed, at the time of the RO's November 1982 denial of the Veteran's initial claim for service connection for a low back disorder.  However, a new theory of causation or a new theory of entitlement does not constitute a new claim.  Bielby v. Brown, 7 Vet. App. 260, 
264-65 (1994); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).  Consequently, as the RO denied his claim for service connection for a low back disorder under one theory of entitlement in November 1982, and he later asserted a new theory of entitlement, his assertion of a new theory of entitlement did not create a new claim for service connection as it was merely an attempt to reopen the previously denied claim.  Therefore, his July 2004 claim for service connection for a low back disorder, secondary to his service-connected Achilles tendonitis, was actually what amounts to a petition to reopen his previously denied claim for service connection for a low back disorder.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  The Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion; only those raised either by the claimant or by the evidence of record); Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

In the December 2004 rating decision, the RO granted his petition to reopen this claim for service connection for a low back disorder, but then ultimately denied this claim on its underlying merits.  In denying the reopened claim, the RO found that the evidence then of record did not indicate any nexus between any then current low back disorder and the Veteran's service or any incident of service.  In addition, the RO determined the evidence did not indicate any relationship between his low back disorder and his service-connected Achilles tendonitis.  He subsequently filed a January 2005 NOD, disagreeing with the RO's December 2004 decision denying this claim.  In September 2005, the RO provided him an SOC.  But as he did not then in response file a timely Substantive Appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of that earlier claim to the Board, that December 2004 rating decision became final and binding on him based on the evidence then of record, also concerning this additional claim, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(a),(b), 3.160(d), 20.200, 20.302, 20.1103.

Reviewing the additional evidence submitted since that December 2004 rating decision, in a May 2006 VA lumbar spine MRI report a VA examiner noted a two-millimeter anterolisthesis of L4 on L5 with associated small bulging disc and a mild to moderate bilateral neural foraminal narrowing.  Subsequently, in a July 2008 VA outpatient note a VA examiner, Dr. C.S., diagnosed narrowing of the foramen from chronic in-service trauma.

To reiterate, in determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, at 513.  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the May 2006 VA MRI report confirms the Veteran has a low back disorder, specifically bilateral foraminal narrowing of his lumbar spine; and the July 2008 VA outpatient note relates this foraminal narrowing to trauma during his military service.  So, when taken at face value, this evidence relates to the unestablished fact of a nexus between his low back disorder and service and thereby raises a reasonable possibility of substantiating this claim.  Accordingly, the Board finds that this additional evidence is new and material to reopen this claim of entitlement to service connection for a low back disorder.  

Once Claims are Reopened

Once claims are reopened, there is no longer this presumption of the credibility of evidence, so it is not necessarily accepted as true.  So in ultimately deciding claims on their underlying merits, the Board must assess the credibility and weight of all the evidence, so including both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons or bases for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson,21 Vet. App. 303 (2007) (the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Service Connection for a Right Knee Disorder

The Veteran essentially contends that he developed a right knee disorder either due to an in-service injury or due to his service-connected bilateral Achilles tendonitis.  Having reviewed the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs against this claim, so it must be denied.  

In a September 1972 service enlistment medical examination report, a service examiner indicated the Veteran's lower extremities were normal.  

In a September 1972 report of his medical history, the Veteran also denied experiencing a "trick" or locked knee; arthritis, rheumatism, or bursitis, or bone, joint, or other deformity.  

The Veteran's subsequent STRs contain no notation indicating treatment or diagnosis for right knee disorder symptomatology during service.  His STRs indicate diagnosis and treatment for right Achilles tendonitis symptomatology, beginning soon after his October 1972 entry into service.  Of note, in a September 1973 STR, after several months without experiencing Achilles tendonitis symptomatology, he reported experiencing a reinjury after jumping out of a truck.  Upon examination, the service examiner diagnosed right Achilles tendonitis.  The service examiner did not diagnose any disorder of the right knee, including as associated with or a residual or complication of the Achilles tendonitis.  

In an August 1974 service separation medical examination report, a service examiner indicated the Veteran's lower extremities were normal.  In an August 1974 report of his medical history, the Veteran denied then currently experiencing or having experienced a "trick" or locked knee; arthritis, rheumatism, or bursitis, or bone, joint, or other deformity.

Reviewing the post-service evidence, in an August 1982 VA medical examination report, provided to determine the nature and etiology of a claimed low back disorder, the Veteran stated that he had not experienced any symptomatology related to neurological dysfunction.  He reported experiencing some burning and tingling in his feet, but the VA examiner noted this was in a nondermatomal distribution.  The Veteran stated that he had never experienced an accident or mishap involving his ankles, and he also denied ever experiencing a falling injury.  

In an October 1982 VA medical examination report, the Veteran reported experiencing pain related to an Achilles tendon disorder.  The Veteran did not report any right knee disorder symptomatology.  Upon examination, the VA examiner noted that range of motion was the knee was full and that there were no sensory defects.  The VA examiner diagnosed intermittent Achilles tendonitis.

In a March 2002 VA treatment record, the Veteran indicated that the muscles in his legs felt strained and would give out occasionally while walking.  The Veteran did not make any comment regarding his right knee. 

In an April 2002 VA treatment record, the Veteran reported experiencing low back pain and pain in his calves, but clearly indicated that he had no other physical disorder symptomatology.  The Veteran stated that the medication that had been prescribed to him had not worked for his pain.  The Veteran indicated that his fiancée was a pharmacist, and that he was taking narcotic drugs prescribed for her use to treat his own pain.  He also stated that he had access to morphine that had been prescribed for his deceased wife who passed away due to cancer.  

In a September 2002 VA pain clinic psychological assessment, the Veteran reported experiencing chronic low back and lower extremity pain.  The Veteran reported injuring his Achilles tendons over ten years prior to the assessment.  The Veteran stated that he had experienced pain in the tendons that had gradually spread up his legs into his lower back.  The Veteran indicated that his pain would be better with use of a back brace, orthopedic shoes, and propping his feet up.  The Veteran indicated that his pain would be worsened by sitting for long periods and lying down.  The Veteran indicated that he had worked as an electrician, but had retired four years prior to the assessment due to pain.  The Veteran stated that his wife had died two years ago due to multiple myeloma and that he grieved his loss.  The Veteran stated that he was service-connected with a nine percent disability rating and that he planned to pursue an increase in his VA disability.  The Veteran did not specifically mention experiencing any knee disorder symptomatology.

In a September 2002 VA treatment record, the Veteran reported experiencing low back pain and lower extremity pain in his calves.  The Veteran stated that he wore special shoes for walking so that he did not have to dorsiflex his foot.  The Veteran stated that he had tried all kinds of non-steroidal anti-inflammatory drugs (NSAIDs), but that his stomach would not tolerate them.  The Veteran stated that he was divorced, but was now engaged.  The Veteran stated that he had not had a job in 12 years.  After an examination, the VA examiner diagnosed chronic low back pain, most likely mechanical in nature, and bilateral L5 radicular pain, but not a knee disorder.

In a May 2003 VA pain clinic record, the Veteran indicated that he wished to have medication for his low back pain.  The VA examiner noted that the Veteran had a "complex history with alcohol."  The VA examiner indicated that the Veteran was known to take his fiancée's and his wife's prescription medication for pain, and to also use marijuana.  The VA examiner noted that the Veteran was not a candidate for short-acting narcotics and that VA examiners were to take precaution in prescribing him long-term narcotics.  

In a June 2003 VA pain clinic record, the Veteran reported being upset that the pain clinic had told him that they could not provide him with any pain medication.  The Veteran reported that the gabapentine he was using made him sleepy.  The VA examiner explained that he might have developed a tolerance for the drug over time.  The Veteran stated that he was taking nothing for his pain, that he was unable to take hydrocodone, that nerve blocks provided to ease his low back pain had not helped, and that he wanted something that was non-addicting.  The Veteran stated that he was thinking of changing doctors, calling the hospital administration, or calling a lawyer.  The VA examiner noted that the conversation ended at that point.

In a July 2003 VA treatment record, a VA examiner noted that a physical musculoskeletal examination was positive for mild osteoarthritis of the knees.  The VA examiner noted that the Veteran was able to walk on the heels and toes, and that deep tendon reflexes were symmetrically present in the thighs.  

In a December 2003 VA EMG consultation report, the Veteran reported experiencing an Achilles tendon injury and stated that he had been casted on two different occasions.  The Veteran indicated that he experienced right foot dorsiflexion difficulties, which started as mild weakness and had progressed to significant weakness.  The Veteran reported that this weakness had been present in the dorsiflexors for at least 20 years (since 1983).  The Veteran stated that he experienced right leg pain radiating upwards, especially in the posterior aspect of the leg, which could be reduced with the use of topical rubs and the wearing of orthopedic shoes.  The Veteran stated that he did not use any assistive devices.  

Upon examination, the December 2003 VA examiner noted that the Veteran was pleasant, cooperative, mildly overweight, and in no acute distress.  The VA examiner indicated that the Veteran's gait was normal.  The VA examiner noted that straight leg tests were negative bilaterally and that the Veteran did not display any muscle atrophy.  The VA examiner noted that deep tendon reflexes were 2+ and symmetric.  The VA examiner indicated that motor strength was normal in both lower extremities with the exception of the right dorsiflexors, which were variable in effort and less with antigravity.  The VA examiner indicated that plantarflexion appeared normal.  The VA examiner reported that right common peroneal and tibial motor distal latencies were normal with normal motor amplitudes and conduction velocities; and that tibial H reflex was normal for the Veteran's height bilaterally with no significant side-to-side difference in latency.  The VA examiner diagnosed lumbago, but no knee disorder.  

In a May 2004 claim for benefits, the Veteran stated that he been treated for leg and foot problems from 2002 until the present.  The Veteran stated that he became totally disabled in May 2003.  Prior to that date, the Veteran stated that he had worked 12 months as a self-employed electrician and plumber.  The Veteran did not indicate how much money he had earned.  The Veteran wrote that he had to quit work because he could not stand very long and was 80 percent disabled in the right arm.  In explaining his marital status, when presented with boxes marked "widowed" and "divorced," the Veteran checked the box marked "divorced."  

In a June 2004 VA treatment record, the Veteran reported experiencing pain in his right knee.  The Veteran stated that he had fallen several weeks prior to examination and bruised his right side after his right knee "went out."  

In an August 2004 VA medical examination report, the Veteran stated that he experienced pain in his right Achilles tendon after he jumped out of a military vehicle, landed in a hole with his pack on, and fell, thereby pulling the Achilles tendon.  The Veteran stated that he had experienced no symptomatology related to his Achilles disability for a couple of years following his discharge from service, but experienced intermittent worsening pain in the right ankle thereafter.  The Veteran stated that he experienced a throbbing pain when he was off his right foot, and a strain or pulling type pain when he stood or walked.  The Veteran related that the pain was an eight-and-a-half out of 10 in intensity, worsened by prolonged standing, walking, climbing hills, or standing on a ladder.  The Veteran reported working as an electrician, but indicated that he experienced significant difficulty standing on ladders due to his right ankle pain.  The Veteran stated that he had difficulty wearing hightop or tight boots, as this would cause increased pain or swelling.  The Veteran stated that he generally wore orthopedic lower quarter shoes.  The Veteran indicated that his pain would be improved by use of warm soaks with Epsom salts and ice packs.  The Veteran did not specifically note experiencing right knee disorder symptomatology.  

During an examination, the August 2004 VA examiner noted that motion of the right knee was normal and that neurological tests below the right knee were also normal.  The VA examiner diagnosed chronic right Achilles tendonitis and intermittent numbness in the distribution of the right lateral femoral cutaneous nerve, which was a purely sensory nerve.  As will be explained in the section involving service connection for a low back disorder, the VA examiner stated that the right lateral femoral cutaneous nerve numbness was not related to either the Veteran's service or the Veteran's service-connected bilateral Achilles tendonitis.  

In a January 2005 NOD, disagreeing with the RO's otherwise unrelated denial of his claim for an increased rating for bilateral Achilles tendonitis, the Veteran stated that he walked with orthopedic shoes and that his knee would jump out of place randomly, causing him to fall to the ground in pain.  The Veteran stated that he had lost everything and that he had been unable to work because of his non-service-connected bilateral Achilles tendonitis and other pain problems.  The Veteran indicated that he currently did not have any income.  The Veteran stated that all his problems were caused by his right foot because he had had to walk flat-footed since "this happened."  The Veteran indicated that he was unable to afford a doctor after he left service.  The Veteran stated that he had been unable to work for the past 15 years because it hurt him to walk.  The Veteran stated that his combined disability rating for his service-connected disabilities was nine percent.  The Veteran indicated that a VA examiner told him that he should be getting more than nine percent.  The Veteran reiterated that he could not work and could not live on his VA benefits.  

In an October 2005 VA treatment record, the Veteran reported experiencing foot, leg, and back pain since a twisting accident during service.  The Veteran said that his knee would give out unexpectedly.  

In an October 2005 VA psychiatry note, the Veteran indicated that he had filed for bankruptcy six months prior to the psychiatric session.  The VA examiner noted that the Veteran appeared concerned about his pension status and that the Veteran deemed his VA disability to be "too little."  The VA examiner noted that the Veteran was well-indoctrinated in the disability process and adamant about his financial situation.  

In a November 2005 VA right knee MRI report, a VA examiner noted a disruption of the anterior cruciate ligament (ACL) proximally, but no other abnormalities.  

In a November 2005 VA podiatry report, a VA examiner noted that the Veteran had elongated toenails bilaterally and painful calluses on both feet.  The Veteran stated that he found it difficult to walk.  After an examination, the VA examiner diagnosed peripheral neuropathy, dystrophic toenails, calluses, and difficulty walking.  In an addendum, the VA examiner wrote that the Veteran's right foot was plantarflexed 20 degrees normally and 15 degrees when forced backward.  Therefore, the VA examiner concluded that the Veteran was not able to function properly in the normal phase of gait.  The VA examiner stated that the Veteran was unable to put his heel on the ground or was just barely able to do so.  The VA examiner indicated that this caused the Veteran to have great pain and discomfort in the lower leg, thigh, and low back area.  The VA examiner also stated that the Veteran had negative dorsiflexion in his right foot of 15 to 20 degrees.    

In a May 2006 VA treatment record, a VA examiner, Dr. J.J., wrote that the Veteran was requesting a note stating that his right ankle problem was responsible for his right knee problem.  The VA examiner noted that the Veteran had a complete rupture of his ACL in the right knee, but was unsure as to whether it happened during the reported twist and fall injury during service.  The VA examiner noted that, as the Veteran could "not function properly in the normal phase of gait" according to the November 2005 VA examiner, the Veteran's knee disorder could be a sequela from his ankle instability, but the VA examiner stated that she could not prove cause and effect.  

In a December 2006 VA podiatry report, a VA examiner noted that the Veteran experienced edema of the lower bilateral extremities.  The VA examiner diagnosed neuralgia of the right lower extremity, right dorsiflexor weakness with guarding of the posterior muscles, an old Achilles tendon injury, onychomycosis, difficulty walking, and calluses.  The VA examiner wrote that the Veteran had calluses sub right fifth met head which were more likely than not caused by the Veteran's previous foot injury to the right Achilles tendon.  The VA examiner stated that the Veteran had normal plantar flexion, but weak and limited dorsiflexion and eversion of the right foot.

In a December 11, 2006 VA treatment record, Dr. J.J. wrote that the Veteran brought papers to her and told her that she would have to sign them or he would "get the federal marshal to come in here."  The Veteran stated that he was having back pain and Achilles tendon pain measuring a 10 on a scale of 10.  The Veteran stated that he could not tolerate Lortab as it constipated him and made him sick to his stomach.  He also stated that he took Tylenol Three, but that was like "drinking water" and urinating it out.  The VA examiner wrote in her notes that she had signed the Veteran's paper "as ordered."  

The record contains a paper submitted by the Veteran in January 2007.  This paper is dated December 11, 2006, the date of Dr. J.J.'s above-noted VA treatment record, and is signed by both Dr. J.J. and the Veteran.  On this paper, Dr. J.J. wrote that it was at least as likely as not that the Veteran's right knee disorder could be related to his Achilles tendonitis.  In supposed explanation for this finding, Dr. J.J. wrote that there was documentation that the Veteran reportedly jumped from a truck many years ago at the time he tore his tendon.  

In a July 2007 VA medical examination report, the Veteran reported experiencing a right knee problem related to an Achilles tendon injury incurred during service in 1972.  The Veteran stated that the disorder had become progressively worse since onset.  The Veteran stated that he had never been hospitalized for his right knee disorder and that he had no history of trauma to his knee.  The Veteran stated that he used a cane for walking, was unable to stand for more than a few minutes, and was only able to walk for a quarter-mile.  The Veteran specifically denied experiencing any knee deformity, instability, stiffness, weakness, episodes of dislocation or subluxation, locking episodes, effusion, flare-ups, or inflammation.  

Upon examination, the July 2007 VA examiner noted right knee tenderness, painful movement, and guarding of movement.  The VA examiner noted no bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  The VA examiner noted that an October 2006 VA right knee X-ray was normal, and a November 2005 VA right knee MRI showed a disruption of the ACL proximally, but no other abnormalities.  After the interview and examination, the July 2007 VA examiner diagnosed a disruption of the ACL proximally.  

Having reviewed the evidence, the July 2007 VA examiner concluded that the Veteran's right knee disorder was less likely than not related to his service-connected bilateral Achilles tendonitis.  The VA examiner indicated that, although the Veteran had reported experiencing leg pain for years, the onset of a specific knee disorder did not begin until 2005 when the Veteran started to report experiencing instances during which his knee would give way.  The VA examiner noted that a 2005 knee MRI showed a disruption of the Veteran's ACL.  The VA examiner reported that, according to uptodate, an online clinical decision support system written and utilized by physicians, ACL injuries were uncommon in the absence of a history of trauma and the treatment records, to include the right knee MRI, led to a diagnosis favoring a neurogenic disorder which was diagnosed as radiculopathy.  Therefore, the VA examiner indicated that it was unlikely that the Veteran's right knee disorder was related to the Veteran's service-connected tendonitis.  

In an August 2007 lay statement, the Veteran stated that he had had to walk flat-footed for 30 years with one leg trying to help the other.  The Veteran indicated that he therefore had pain in his leg, knee, and back.  The Veteran stated that a VA examiner told him to seek an increase in his disability and that VA would not let him see him again.  The Veteran stated that his X-rays could "show a lot but they don't' show everything.  PAIN, HURT, DISCOMFORT ...."  

In an additional August 2007 lay statement, the Veteran indicated that he was unable to work and did not have any money.   

In a September 2007 VA neurology physician note, written by Dr. C.S., the Veteran reported experiencing an in-service injury to his Achilles tendon.  The Veteran specifically indicated that he fell into a hole during service and that the injury required the repairing of his Achilles tendon.  The Veteran stated that he had experienced progressive weakness of the right foot since that time.  Dr. C.S. wrote that, during a previous visit with the Veteran, he had noted that the Veteran had significant weakness of dorsiflexion on the right foot, decreased sensation of the right lateral border of the upper part of the right thigh, and decreased sensation on the right L4-5 and S1 dermatomes.  Upon examination, the Dr. C.S. noted that the Veteran had decreased right knee reflex compared with the left knee and a mild decrease in right ankle reflexes as compared with the left ankle.  Dr. C.S. also noted a positive straight leg test at 60 degrees on the right.  Based on these findings, the VA examiner diagnosed, in part, a peroneal injury at the right knee.  

In an October 2007 lay statement, the Veteran wrote that the Board did not know how much he hurt because they just looked at reports.  The Veteran stated that he could have been hired for many good jobs over the years, but was unable to perform them because he could not wear boots due to foot swelling.  The Veteran wrote that he did not have enough money to afford to go to the dentist and did not have enough upon which to live.  The Veteran stated that for the Board to deny his claim would be to call him a liar and that he did not appreciate that aspersion.  The Veteran indicated that he wanted back pay from his first appeal until "NOW."  The Veteran stated that he wanted the "news to be there" at his next appeal, if there was to be an additional appeal, to see all that he had to go through.  

In a June 2008 lay statement, the Veteran stated that his problems started with an in-service accident.  The Veteran indicated that he jumped off a two-and-a-half ton truck while wearing his full field pack and landed in a hole.  The Veteran indicated that he twisted his right foot and back, and pulled everything out of place at that time.  The Veteran also indicated that he fell a lot due to a knee disorder.  

In a July 2008 VA treatment record, Dr. C.S. noted having seen the Veteran a few times previously at the VA pain clinic for treatment of lumbar radiculopathy, lumbar spinal stenosis, a right knee injury, and a peroneal nerve injury at the right knee from a service-connected trauma in the past.  In performing an examination, Dr. C.S. noted taking the Veteran's vital signs and checking for tenderness over the lower lumbar paraspinal muscles.  Dr. C.S. did not report providing any examination of the Veteran's knee.  After the examination, Dr. C.S. diagnosed lumbosacral radiculopathy and lumbar spinal stenosis from advanced ligmentum hypertrophy, and narrowing of the foramen from chronic trauma while he was in service, but no knee disorder.  

In a July 2008 VA physical therapy consultation report, the Veteran reported pulling his Achilles tendon in 1972 or 1973.  The Veteran stated that he fell a couple of weeks prior to examination when his right knee "gave out."  The Veteran indicated that he would become stiff while driving, causing him to need to leave the car and stand.  The Veteran also reported that it hurt to sit or stand.  Upon observation, the VA examiner noticed that the Veteran ambulated with an ataxic gait pattern.  

In a January 2009 VA medical opinion, the July 2007 VA examiner noted that she had been asked to review the record and provide an opinion regarding the etiology of the Veteran's right knee disorder.  Specifically, the VA examiner indicated that she was asked to review the September 2007 and July 2008 VA treatment records in which Dr. C.S. stated that the Veteran's back and right knee disorders were related to a chronic in-service trauma.  Upon reviewing the matter, the VA examiner indicated that her original opinion, recorded in the July 2007 VA medical examination report, stood as written.  

In a February 2009 VA neurology note, written by Dr. C.S., the Veteran reported experiencing significant worsening of his right foot weakness and an inability to walk appropriately without limping.  Upon examination, Dr. C.S. noted significant weakness of dorsiflexion on the right foot; tender Achilles tendon on the right side; weak right knee extension; weak medial and lateral rotation of the right knee; and tender medial, lateral, and inferior aspects of the right knee.  Dr. C.S. noted that the Veteran walked with a limp on the right side.  Dr. C.S. diagnosed significant weakness of the dorsiflexion of the right foot from Achilles tendon weakness and tenderness as residual and remote effect of previous in-service Achilles tendon injury.  Dr. C.S. stated that the weakness and tenderness of the Achilles tendon and right foot dorsiflexion weakness were causing the Veteran to limp constantly on the right side.  Dr. C.S. also diagnosed right knee weakness and tenderness from constant limping.  

In a February 2009 VA treatment record, the Veteran reported experiencing pain in the right ankle, right knee, and foot measuring a 10 on a scale of 10.  The Veteran indicated that his right knee would "just give out at times."  The Veteran stated that he had an area on the lateral aspect of the right knee that would burn upon kneeling.  The Veteran reported learning to live with the pain.  Upon examination, the VA examiner noted mild crepitus of the left knee, pain with eversion of the right foot, and movement of all extremities.  The VA examiner indicated that the Veteran ambulated with a cane.  The diagnoses included disruption of the ACL of the right knee and degenerative joint disease.  

In a February 2009 VA podiatry consult, a VA examiner noted that the Veteran experienced pain on plantarflexion of the right ankle and could not dorsiflex.  The VA examiner also noted a small palpable knot post Achilles tendon.  

In a May 2009 VA medical examination report, the Veteran reported experiencing Achilles tendonitis since an in-service Achilles tendon injury in 1972.  The Veteran stated that the disability had progressively worsened since onset.  The Veteran indicated that he was taking three hydrocodone/APAP tablets as needed per day.  The Veteran indicated that he did not have a history of hospitalization, a history of trauma to the joints, or a history of neoplasm.  Upon examination, the VA examiner noted that the right ankle was not deformed, unstable, or liable to give way.  In fact, the VA examiner noted no abnormality except for pain and tenderness.  The VA examiner noted that the Veteran walked with a cane and an antalgic gait, but indicated that there was no tendon abnormality and no angulation of the ankle.  The Veteran reported pain with all movement of his ankle.  Upon review of a right ankle MRI, the VA examiner noted minimal degenerative changes with a slight increase of joint effusion, but otherwise a negative MRI of the right ankle.  

In a June 2009 VA neurology consultation report, the Veteran reported experiencing long-standing chronic low back pain and right lower extremity weakness.  The VA examiner noted that an EMG performed in December 2003 was normal in the right lower extremity with the exception of reduced recruitment in the peroneal distribution with variable effort.  The Veteran denied any numbness or weakness in the left lower extremity.  The Veteran reported experiencing weakness in the flexors and plantar flexors on the right and used a cane to ambulate.  The Veteran indicated that he experienced constant pain in his right knee, but stated that it was not radicular.  

Upon examination, the June 2009 VA examiner noted that the Veteran was in no acute distress.  The VA examiner noted that the Veteran transferred and walked independently with a straight cane with a mildly slow pace.  The Veteran reported experiencing pain in the Achilles area with passive dorsiflexion of the right ankle.  The VA examiner noted no muscle atrophy.  The VA examiner indicated that posterior pulses were 2+ and symmetric.  The VA examiner indicated that motor strength was normal in the left lower extremity and diffusely reduced with inconsistent effort in the right lower extremity, especially distally.  The VA examiner noted that deep tendon reflexes were 2+ and symmetric in the lower extremities.  The VA examiner indicated that sensation to pinprick was reduced in the whole right lower extremity compared to the left with the most dense reduction in sensation in the distribution of the right lateral femoral cutaneous nerve.  

The VA examiner indicated that vibratory sensation was present in the index finger and great toe on the left and absent on the right.  The June 2009 VA examiner noted performing nerve conduction studies of the peroneal (motor), tibial (motor), and sural (sensory) nerves of the right lower extremity.  The VA examiner indicated that all motor and sensory distal latencies, amplitudes, and motor conduction velocities were normal.  The VA examiner reported that the right lateral femoral cutaneous response was absent which was abnormal.

The June 2009 VA examiner reported performing an EMG study of the right lumbar paraspinal, vastus medialis, tibialis anterior, medial gastrocnemius, peroneous longus, extensor digitorum brevis, and abductor hallucis muscles.  The VA examiner noted that, in the tibialis anterior, medial gastrocnemius, peroneous longus, and extensor digitorum brevis muscles, insertional activity was normal with no evidence of active or chronic denervation with normal motor units, but also indicated evidence of reduced voluntary recruitment with variable effort.  The VA examiner indicated that the EMG testing was normal in all other tested muscles, and that recruitment was consistent with effort in all muscles tested.

The June 2009 VA examiner diagnosed lateral femoral cutaneous neuropathy with decreased sensation to pinprick clinically in the distribution of the lateral femoral cutaneous nerve on the right.  The VA examiner also stated that the remainders of the EMG and nerve conduction studies of the right lower cavity were normal with the exception of reduced voluntary recruitment as outlined in the report.  

In a September 2009 VA treatment record, the Veteran reported experiencing continuing pain in the back radiating to his leg bilaterally, more on the right than the left, depending on how much he walked.  The Veteran stated that he slept with a leg brace because of the pain from his Achilles tendon.  Upon examination, the VA examiner noted mild crepitus of the left knee, pain with eversion of the right foot, and normal movement of all extremities.  The VA examiner indicated that the Veteran ambulated with a cane.  The diagnoses included disruption of the ACL of the right knee and degenerative joint disease, but did not specify the location of the degenerative joint disease.  

In an October 2009 statement, the Veteran stated that he had hurt his foot and had to be put in a cast more than once during service.  The Veteran reported that his foot and leg had caused problems for a long time.  The Veteran stated that he had been unable to work due to his "standing problem," and his knee and back problems.  The Veteran stated that the way he walked caused problems in his knee, back, and "leg nerves."  The Veteran stated that only one VA examiner had been truthful with him and that his foot had caused all his problems.  The Veteran stated that he did not make enough money on which to live because he did not work.  

In a November 2009 statement, the Veteran reported that his "nerves were shot" due to problems with his leg, knee, back, and hip.  The Veteran stated that he also had a sleep disorder.  The Veteran indicated that he could not hold a job due to his medical issues.  The Veteran advised VA that he was sending a copy of his work record to show how he had been unable to work.  The Veteran stated that he needed more money to live and that it was hard to live as he was doing.  The Veteran stated that his right foot caused his leg to hurt and his knee to "go out."  The Veteran stated that it was hard to wear a shoe due to growths on both sides of his right foot.  The Veteran indicated that a VA doctor told him the truth about his problems and informed him that VA doctors would not say anything to help him.  The Veteran indicated that a specialist told him what was wrong with him and that VA had overruled that specialist.  The Veteran included a paper labeled "Earnings Record," purportedly showing the Veteran's Social Security and Medicare earnings over the years.  Of note, the record indicates that the Veteran earned no taxable Social Security or Medicare earnings in 1979 and 1980, and for the period from 1988 through 2008.  

In a May 2011 VHA opinion, a VHA orthopedist stated that he had reviewed the Veteran's records and believed that it was unlikely that the Veteran's knee pain was related to his Achilles tendonitis.  

In a May 2011 VHA opinion, the VHA orthopedist stated that, based on his medical knowledge and training as an orthopedic surgeon, after reviewing the Veteran's records, he did not see any evidence of the Veteran's Achilles tendonitis being related to his knee pain.     

In a September 2011 private treatment record, the Veteran reported having pain in the plantar aspect of his right forefoot with some secondary calluses.  The Veteran stated that he had some trauma dating back to 1973 when he was in service.  The Veteran stated that he jumped off a moving truck with a 60-pound pack on his back and fell into a hole, sustaining significant trauma to his right knee, foot, and ankle.  The Veteran stated that he had been having issues with the right lower extremity ever since that incident and had been developing some forefoot pain in the vicinity of the lesser metatarsals of the right foot.  

Upon examination, the September 2011 private examiner noted right lower extremity muscle weakness rated as a four out of five compared to five out of five on the contralateral side.  The private examiner indicated that palpable pedal pulses were 1+ to two out of four bilaterally.  The private examiner noted that the Veteran demonstrated some decreased sensation in the right lower extremity from his knee distally to the forefoot, but the private examiner did not indicate what testing was performed in making this finding.  The private examiner stated that the decreased sensation appeared to be more related to the traumatic event described by the Veteran than to any systemic conditions.  The private examiner indicated that the Veteran was currently performing muscle-strengthening exercises.  The private examiner diagnosed right forefoot metatarsalgia, right lower extremity muscle weakness, and neuropathy.  The private examiner indicated that the Veteran would benefit from simple use of cushioned inserts to help his metatarsalgia.  The private examiner also recommended the performance of simple muscle strengthening exercises with a small ankle weight and a Theraband.  

In a November 2011 statement, the Veteran stated that he been unable to hold a good job since his discharge from service because of his medical problems.  The Veteran indicated that he could not stand for very long or wear steel-toed boots.  The Veteran indicated that his knee could give out at anytime, causing him to fall.  

In a December 2011 VHA opinion, the VHA orthopedist stated that, after reviewing the Veteran's records, he did not see any relationship between the Veteran's knee disorder and his Achilles tendonitis.  Therefore, the VHA orthopedist stated that it was less likely than not that the Veteran's knee disorder was related to his Achilles tendonitis.  

In a May 2012 VHA opinion, a VHA neurologist noted reviewing the entirety of the evidence.  In reviewing the evidence, the VHA neurologist noted that the service treatment records were unremarkable for any complaints or findings regarding the Veteran's right knee.  The VHA neurologist noted that, in an August VA medical examination report, the Veteran reported never having experienced an accident or mishap involving the ankles, or any sort of falling accident.  The VHA neurologist also indicated that the August 1982 VA examiner noted no evidence of any neurological dysfunction in the past and no neurological symptomatology at that time.  The VHA neurologist also noted that the August 1982 VA examiner noted full range of motion of the ankles bilaterally, no muscle atrophy, moderate tenderness to palpation at insertion of the Achilles bilaterally, no peroneal spasm, normal motor strength, and no sensory deficits.  

The VHA neurologist also noted that the subsequent treatment records were silent regarding any foot or leg disorder symptomatology until September 2002, when the Veteran reported experiencing chronic low back and lower extremity pain.  

The VHA neurologist noted that the Veteran claimed to have become totally disabled and unable to work in May 2003.  

The VHA neurologist noted that the Veteran was diagnosed as having mild osteoarthritis of the knees in July 2003.  The VHA neurologist noted that the July 2003 VA examiner noted that a neurology examination was grossly intact, without any focal neurological findings or complaints.  Regarding the diagnosed osteoarthritis, the VHA neurologist stated that this was the most common joint disorder, caused by aging, and normal wear and tear on the joints.  The VHA neurologist stated that symptoms of the disorder would include pain and stiffness in the joints which would be exacerbated by exercise and putting weight and pressure on the joint.  The VHA neurologist indicated that risk factors that would increase the risk of developing osteoarthritis were being overweight, other previous joint injuries including injuries to the cartilage and ligaments in the joints and jobs involving climbing, lifting, kneeling, or squatting for long periods of time.  

The VHA neurologist noted that, in a September 2003 treatment record, an examiner noted that the Veteran had deep tendon reflexes of 2+ in the upper and lower extremities including the right Achilles.  The VHA clinician also noted that, in an October 2003 treatment record, an examiner reported an arterial Doppler evaluation of the lower extremities bilaterally with normal results.

The VHA neurologist noted that, in a December 2003 EMG report, a VA examiner noted that the EMG and nerve conduction studies were normal with the exception of reduced recruitment in the common peroneal distribution with variable effort.  

The VHA neurologist also noted that the November 2005 VA MRI report indicated a normal knee with the exception of a complete disruption of the ACL proximally.  
 
The VHA neurologist also noted other evidence, to include further studies, and the Veteran's lay reports of right knee disorder symptomatology following an in-service accident.  

After reviewing the evidence, the May 2012 VHA neurologist noted that there was no conclusive data or scientific evidence regarding an association between Achilles tendonitis and a knee disorder.  Therefore, the VHA neurologist opined that it was unlikely (less likely as not) that the Veteran's bilateral intermittent Achilles tendonitis disability was causally or etiologically related to his claimed knee or low back disorders.  The VA neurologist stated that, in his opinion, there was no neurological situation that would result in knee pain due to Achilles tendonitis.  The VHA neurologist stated that, in his opinion, the Veteran's pain and numbness symptomatology was due to normal aging as well as compression and narrowing of foramen of the L4-L5-S1 vertebrae.  The VA neurologist stated that neither historical nor clinical evidence supported any connection between the Veteran's knee pain and his service-connected Achilles tendonitis.  The VHA neurologist stated that an expert opinion from an orthopedist willing to review the published literature could be helpful, but did not suggest that this was necessary.

In an undated opinion, the VHA orthopedist wrote that, based on his medical knowledge and training as an orthopedic surgeon, and his review of the claims file, he did not see any evidence indicating that the Veteran's Achilles tendonitis was related to his low back or knee pain.  The VHA orthopedist stated that he also did not see any evidence in the claims file indicating that the Veteran's low back and knee pain were directly related to service.

In an August 2012 lay statement, the Veteran stated that he had walked "flat footed" over the years, causing some undefined damage to his knee.  The Veteran stated that he had to wear special shoes and use a cane to walk.  The Veteran stated that he was getting insufficient funds from VA for his disability, which VA rated at only nine percent.  The Veteran stated that a VA neurology specialist, a Dr. M., would say that his foot caused his "problem," supposedly including his right knee disorder.  Additionally, the Veteran stated that the September 2011 private examiner had the same opinion.  The Veteran stated that he could not sit or lay down because it hurt him to do so.  

Having reviewed this evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a right knee disorder.  

Initially, the Board finds that the Veteran did not experience chronic right knee disorder symptomatology during service.  

As noted above, the Veteran's service treatment records contain no notation indicating diagnosis or treatment for right knee disorder symptomatology during service.  

Reviewing the lay evidence, in a July 2007 VA medical examination report and at other points throughout the record, the Veteran stated that he had experienced right knee disorder symptomatology since he fell off a truck during service.  Specifically, the Veteran claims that, after jumping off the truck wearing his full field pack, he landed in a hole and twisted his right foot and knee. 

The Board finds that the Veteran's lay statements, indicating that he had experienced right knee disorder symptomatology since an in-service falling incident, lack credibility as they are inconsistent with the evidence of record, to include the Veteran's own statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

For example, although the Veteran has reported experiencing right knee disorder symptomatology since falling off a truck during service, the only service treatment record indicating treatment following a similar accident is a September 1973 service treatment record.  In the September 1973 service treatment record, the Veteran reported experiencing a recurrence of right Achilles tendon disorder symptomatology after he jumped out of a truck, but did not indicate that he had experienced any twist injury during the jump.  Upon examination, the service examiner diagnosed right Achilles tendonitis.  The service examiner did not diagnose any disorder of the right knee.  As noted above, subsequent service treatment records contain no notation indicating diagnosis or treatment for right knee disorder symptomatology.  In the August 1974 service separation medical examination report, the service examiner indicated that the Veteran's lower extremities were normal; and, in the contemporaneous report of his medical history, the Veteran denied currently experiencing or having experienced a "trick" or locked knee; arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.  

As the Veteran's reports of chronic right knee disorder symptomatology are inconsistent with the evidence of record, to include the Veteran's own statements, the Board finds that they lack credibility.  See id.  Therefore, the Board finds that the Veteran did not experience right knee disorder symptomatology during service.

The Board finds that the Veteran did not experience continuous right knee disorder symptomatology since his discharge from service.

As noted above, the Board has found that the Veteran did not experience chronic right knee disorder symptomatology during service.  In the August 1974 service separation medical examination report, the service examiner indicated that the Veteran's lower extremities were normal, and, in the contemporaneous report of his medical history, the Veteran denied experiencing or having experienced a "trick" or locked knee; arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.  

The post-service treatment records contain no notation indicating diagnosis or treatment for a specific right knee disorder prior to a July 2003 VA treatment record in which a VA examiner noted that a musculoskeletal examination was positive for mild osteoarthritis of the bilateral knees.  Of note, a subsequent October 2006 VA right knee X-ray was normal, showing no signs of arthritis.  

Having reviewed this evidence, the Board finds that the Veteran did not experience continuous right knee disorder symptomatology since his discharge from service.  The post-service medical evidence does not contain any notation indicating treatment or diagnosis for right knee disorder symptomatology prior to July 2003, more than 28 years after the Veteran's discharge from service.  

The only evidence of record indicating that the Veteran experienced continuous right knee disorder symptomatology since discharge from service consists of lay statements from the Veteran himself or examination reports based entirely on the Veteran's reports of his medical history.  For example, in an October 2005 VA treatment record, the Veteran reported experiencing foot, leg, and back pain since a twisting accident during service.  In the July 2007 VA medical examination report, the Veteran reported experiencing a knee disorder related to an Achilles tendon injury incurred during service in 1972, and that the disorder's symptomatology had become progressively worse since onset, presumably in 1972.  

Yet, the Veteran's statements, indicating that he experienced onset of right knee pain during service, are inconsistent with the Veteran's own statements already of record.  The Veteran did not report experiencing any knee pain at any time prior to July 2003.  In the respective August 1982 VA and October 1982 VA medical examination reports, the Veteran did not report experiencing any knee disorder symptomatology.  In an April 2002 VA treatment record, the Veteran specifically denied experiencing any pain outside of his back and his calves.  As the Veteran's reports of continuous right knee disorder symptomatology since his discharge from service are also inconsistent with the other evidence of record, to include the Veteran's own statements contained therein, the Board finds that they lack credibility.  See Caluza, 7 Vet. App. at 498.  Therefore, the Board finds that the Veteran has not experienced continuous right knee disorder symptomatology since discharge from service.  

The Board also notes that the evidence weighs against finding that the Veteran experienced arthritis of the right knee or an organic disease of the nervous system concerning the right knee that became manifest to a degree of 10 percent within one year from the date of termination of such service.  The Veteran's service treatment records contain no notation indicating treatment for right knee arthritis or a disorder of the neurological system involving the right knee.  In an October 1982 VA medical examination report, a VA examiner found no evidence of a musculoskeletal right knee disorder or a sensory disorder concerning the right knee.  As noted above, the Veteran was not diagnosed with any arthritis disorder of the right knee until July 2003, more than 28 years after the Veteran's discharge from service.  The Veteran was diagnosed as having a peroneal nerve injury at the right knee in September 2007.  The Board also notes that that an earlier December 2003 VA EMG report indicated that the Veteran had no abnormality of the peroneal nerve.  As explained above, the Board finds that the lay evidence, indicating that the Veteran experienced continuous right knee disorder symptomatology since his discharge from service lacks credibility.  See id.  Moreover, the treatment records in evidence do not contain any notation indicating diagnosis for an arthritic disorder of the right knee or a neurological disorder concerning the right knee until many decades after service.  Therefore, the Board finds that neither a right knee arthritic disorder nor an organic disease of the nervous system concerning the right knee is presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309(a).  
	
During the pendency of this appeal, the Veteran has reported experiencing right knee disorder symptomatology beginning after an incident in service.  Moreover, the Veteran has also reported experiencing right knee disorder symptomatology caused by an abnormal gait related to his bilateral Achilles tendonitis.  A veteran is competent to provide evidence regarding matters evident to him as a layperson.  Layno, 6 Vet. App. at 469.  Yet, in this instance, the Veteran's reports of his own history are so replete with inconsistencies as to cast doubt on his reports concerning that history.  Moreover, the Veteran's statements have indicated that his actions during the pendency of the appeal have been motivated solely by a desire for monetary gain.  Finally, the Veteran's actions, to include his dealings with VA staff members, have reflected a bad character which casts doubt on the credibility of all of his statements.  

As one example, the Board notes that the Veteran's reports about his work history have been so inconsistent as to defy credibility.  In a September 2002 VA pain clinic psychological assessment, the Veteran indicated that he had worked as an electrician prior to retiring four years prior to the assessment, in approximately 1998, due to pain related to his Achilles tendonitis and back pain.  In a May 2004 claim for VA benefits, the Veteran reported that he had worked for, at least, the 12 months prior to May 2003 as a self-employed electrician/plumber.  The Veteran stated that he had to stop working in May 2003 because he had become totally disabled.  In an August 2004 VA medical examination report, the Veteran indicated that he was working as an electrician at that time, even though he experienced significant difficulty standing on ladders due to his right ankle pain.  In a January 2005 statement, the Veteran stated that he had been unable to work since approximately 1990 because it hurt him to walk.  In November 2009, the Veteran stated that he was unable to work due to his disabilities and submitted copies of statements supposedly showing his Social Security and Medicare earnings since 1968.  In these documents, the Veteran was shown to have received no income since 1988.  Yet, as noted above, in September 2002, the Veteran reported that he had retired in 1998, and, in August 2004, the Veteran indicated that he was still working.  

The Board notes that the Veteran's inconsistencies in his statements regarding when he stopped working cast considerable doubt on the Veteran's veracity as a historian. Moreover, as the Veteran has submitted what he claims to be an official document, indicating that he had not earned any taxable wages since 1988, the fact that he has admitted to working at times since 1988 creates questions as to whether the Veteran reported his earnings to the government.  The Board notes that these admissions, contradicting what he reportedly told the government for tax purposes, casts doubt as to his character and credibility.  See id. 

Moreover, from the evidence, the Board notes that the Veteran has been not only inconsistent in reporting elements of his own personal history, he has also admitted to actions that cast doubt upon the nature of his character.  See id.  For example, in an April 2002 VA treatment record, the Veteran stated that he was using morphine prescribed for his deceased wife who had passed away due to cancer.  The Veteran also admitted to using narcotics that had been prescribed for his current fiancée.  In a September 2002 VA medical examination report, the Veteran reported grieving for his wife who died in 2000 of multiple myeloma.  Yet, in an additional September 2002 VA medical examination report, written only five days after the previous report, the Veteran reported that he was divorced rather than widowed.  Subsequently, in his May 2004 claim for VA benefits, the Veteran again stated that he was divorced rather than widowed.  As noted in the April 2002 VA treatment records, the Veteran reported taking narcotic medications prescribed to others, a sign of a bad character.  Moreover, as the Veteran is so inconsistent in his relation of basic information, the Board cannot discern whether the Veteran was widowed or divorced.  The Board notes that such inconsistencies and signs of a bad character weigh against the Veteran's credibility as a lay witness.  See id.      

The Board notes that the Veteran has shown a penchant for attempting to attain the results he wishes by threatening VA personnel.  In VA pain clinic records, VA examiners noted that the Veteran was not to be prescribed long-term narcotics due to apparent drug seeking behavior, as detailed in the April 2002 VA treatment record.  In a June 2003 VA treatment record, when denied further pain medication, the Veteran threatened a VA examiner with both administrative and legal action.  

In addition, as noted above, in May 2006, Dr. J.J. wrote the Veteran was requesting a note stating that his right ankle problem was responsible for his right knee problem and decreased sensation in his right anterolateral thigh region.  The record indicates that Dr. J.J, based on the record of evidence, wrote that she could not find any definitive nexus between the right knee disorder and any incident of service or the Achilles tendonitis.  Subsequently, in a December 2006 VA treatment record,  Dr. J.J. indicated that the Veteran returned and threatened her with legal action if she did not write and sign a medical opinion finding that the Veteran's right knee disorder was related to the Achilles tendonitis.  Dr. J.J. noted that she did as the Veteran had "ordered" in order to end the situation.  Subsequently, in January 2007, the Veteran submitted the December 2006 opinion that Dr. J.J. signed under duress to support his claim for service connection.  As the Veteran submitted that document in support of his claim, despite having procured it only through the usage of threats, the Board finds that the Veteran has demonstrated a tendency to seek to procure benefits in a manner that is not only outside of the boundaries of VA regulations, but outside of the accepted bounds of behavior.  Simply put, attempting to gain VA benefits by procuring evidence through the use of threats is strong evidence of a bad character, weighing against the Veteran's credibility as a lay witness.  See id.

Finally, the Board notes that the Veteran has demonstrated that his sole motivation in seeking benefits has been a desire for monetary gain as he has demonstrated himself to be fixated upon his financial situation.  See id.

In a November 1982 rating decision, the RO granted service connection for tendon inflammation and pilateral plantar warts, evaluating both disorders as noncompensable (zero percent disabling).  In a cover letter issued with the November 1982 decision, the RO explained that VA found his service-connected disabilities to be less than 10 percent disabling and, therefore, noncompensable.  In a September 2004 rating decision, the RO granted the Veteran a 10 percent rating for his right Achilles tendonitis, effective May 20, 2004.  Subsequently, in a January 2005 statement, the Veteran stated that his combined disability rating for his service-connected disabilities was nine percent.  The Veteran indicated that a VA examiner told him that he should be getting more than nine percent.  In an October 2005 VA psychiatry note, the Veteran indicated that he had filed for bankruptcy six months prior to the psychiatric session.  The VA examiner noted that the Veteran appeared concerned about his pension status and that the Veteran deemed his VA disability to be "too little."  The VA examiner noted that the Veteran was well-indoctrinated in the disability process and adamant about his financial situation.  In his August 2007 Substantive Appeal to the Board, the Veteran wrote that he did not have any money.  In an October 2007 lay statement, the Veteran wrote that did not have enough upon which to live and that he wanted back pay from his first appeal until "NOW."  In a September 2009 rating decision, the RO increased that rating for the Veteran's right Achilles tendonitis to 20 percent, effective September 7, 2007.  In an October 2009 lay statement, the Veteran wrote that he did not make enough money on which to live because he did not work.  In a November 2009 lay statement, the Veteran indicated that he needed more money as it was hard to live as he was doing.  In an August 2012 lay statement, the Veteran stated that he was getting insufficient funds from VA for his disability, which VA had rated at only nine percent.  

The Board finds that the Veteran's obvious fixation upon his financial situation, accompanied by his attempts to procure evidence in support of his claims through threat and coercion, weighs against his credibility as a lay witness.  See id.  During the pendency of this appeal, the Veteran's combined disability rating was never nine percent as the Veteran repeatedly claimed because VA disability ratings are always measured in multiples of 10.  The Board also notes that, at the time of the filing of the August 2012 statement, the Veteran's combined rating for his service-connected disabilities was 20 percent, not nine percent, and had been so for almost three years.  In fact, after the issuance of the September 2009 rating decision, VA provided the Veteran with approximately two years of extra compensation to ensure that the Veteran was paid back to the September 2007 effective date of the 20 percent rating.  The Board notes that the Veteran's complaints to VA about his "nine percent" rating, which continued to make even after he was granted a 20 percent rating for his disabilities and was paid a higher amount in accordance with that rating, indicate a proclivity on the Veteran's part to file statements in support of his claim that are blatantly incredible.  The Board finds that the Veteran's willingness to file such statements in support of his claims weighs against the Veteran's credibility.  See id.  

Simply put, the evidence indicates that the Veteran has sought to procure the benefits on appeal by consistently making incredible statements and threatening VA personnel.  In so doing, the Veteran has demonstrated that he has a bad character.  The evidence also demonstrates that the Veteran's sole motivation in seeking benefits was an admitted desire for monetary gain on his part.  Simply put, the Veteran has shown a willingness to say or do anything to acquire VA benefits.  Considering the evidence, the Board finds that the Veteran is not credible as a lay witness as it is nearly impossible to take any statement made by the Veteran at face value considering his activities throughout the pendency of this appeal.  Therefore, the Board finds that the Veteran is not considered credible as a lay witness and that his statements all matters cannot be taken at face value.  See id.   

Prior to reviewing the medical evidence, the Board notes that, in deciding this claim, it is the Board's responsibility to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board, as part of its duties, is to weigh the evidence of record).  As noted above, in September 2007, Dr. C.S. diagnosed the Veteran as having a peroneal nerve injury at the right knee.  The Board notes that Dr. C.S.'s diagnosis was based on a physical examination, to include reflex tests.  Yet, in a subsequent June 2009 VA neurology consultation report, a VA examiner having performed a thorough EMG neurological examination, found that all distal latencies, amplitudes, and motor conduction velocities were normal at the peroneal nerve.  Therefore, as the June 2009 VA neurology examiner's findings, indicating that the Veteran did not have a peroneal nerve disorder, was based upon a thorough examination, to include a EMG study, the Board finds that it has more probative value in this matter than Dr. C.S.'s which was based solely on a physical examination.  See id.  Therefore, the Board finds that the Veteran does not currently have a peroneal nerve disorder of the right knee.

In addition, in a July 2003 VA treatment record, a VA examiner noted that a musculoskeletal examination was positive for mild osteoarthritis of the knees.  Of note, the VA examiner did not report reviewing any X-ray or MRI reports.  In a November 2005 VA knee MRI report, a VA examiner noted that the Veteran's knee was normal except for a complete disruption of the ACL.  Moreover, an October 2006 VA right knee X-ray was normal, showing no signs of arthritis.  The Board notes that, for VA ratings purposes, diagnoses of arthritis are to be confirmed by X-ray reports.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  As the July 2003 VA examiner's diagnosis of osteoarthritis of the knee was based purely on an external physical examination and was not corroborated by subsequent VA X-ray and MRI reports, the Board finds that the July 2003 VA examiner's osteoarthritis diagnosis has less probative value than the November 2005 MRI report and the October 2006 X-ray report.  See Buchanan, 451 F.3d at 1335.  The Board notes that the Veteran has been diagnosed as having a disruption of the ACL, confirmed on an MRI report.  Therefore, the Board finds that the Veteran's only diagnosed disorder of the right knee established by probative evidence is a complete disruption of the ACL.

The Board will address the evidence regarding the Veteran's claimed numbness of the right thigh and low back radiculopathy symptomatology in the section regarding the Veteran's claimed low back disorder.   

Reviewing the medical opinions of record, as noted above, in a May 2006 VA treatment record, Dr. J.J. wrote that the Veteran was requesting a note stating that his right ankle problem was responsible for his right knee problem and decreased sensation in his right anterolateral thigh region.  Dr. J.J. noted that the Veteran had a complete rupture of his ACL in the right knee, but was unsure as to whether it happened during the reported twist and fall injury during service.  The VA examiner opined that, as the Veteran could "not function properly in the normal phase of gait" according to the November 2005 VA examiner, the Veteran's knee disorder could be a sequela from his ankle instability, but she could not prove cause and effect.  The Board notes that, even if Dr. J.J.'s May 2006 opinion were to be taken at face value, it would not be probative in this matter as it was based upon speculation.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence, which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  Therefore, Dr. J.J.'s May 2006 opinion cannot be used to support the Veteran's claim.

In the paper dated December 11, 2006, signed by both Dr. J.J. and the Veteran, Dr. J.J. wrote that it was at least as likely as not that the Veteran's knee disorder could be related to his Achilles tendonitis.  Dr. J.J. wrote that there was documentation that the Veteran reportedly jumped from a truck many years ago at the time he tore his tendon.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, the Board notes that Dr. J.J.'s opinion does not offer a clinical basis as to how the Veteran's knee disorder, specifically an ACL disruption, is related to his service-connected Achilles tendonitis.  Even if there were documentation indicating that the Veteran tore his tendon when jumping off a truck during service, such documentation would not explain a disruption of the ACL, a ligament.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (finding that a medical opinion is inadequate when it is unsupported by clinical evidence).  Most importantly, in her December 11, 2006 notes entered into the VA system, Dr. J.J. indicated that she only provided this opinion for the Veteran after he threatened her with legal action if she did not sign a paper supporting his claim for VA benefits.  As Dr. J.J. admits that she signed this opinion only due to the Veteran's threats, the Board finds that it does not have any probative value in this matter.  

The evidence contains several treatment records, written by Dr. C.S.  In a July 2007 VA treatment record, Dr. C.S. reported treating the Veteran for a right knee injury and a peroneal nerve injury at the right knee from a service-connected trauma in the past.   As noted above, the Veteran has maintained that he experienced an in-service knee trauma that caused a right knee disorder.  As explained at length above, the service treatment records contain no notation indicating treatment or diagnosis for a right knee injury or trauma during service.  The Veteran's lay statements regarding an in-service right knee traumatic event are the only evidence of record indicating the occurrence of such an event.  The Board has found that the Veteran's reports of an in-service knee injury or trauma are not credible as they are inconsistent with the other evidence of record.  Moreover, the Board has found that the Veteran's statements regarding all matters concerning his medical history are not credible due to his noted inconsistencies regarding many matters, his obvious desire for monetary gain, and his demonstrated bad character.  See Caluza, at 498.  The record contains no indication that Dr. C.S. reviewed the claims file or any evidence other than the Veteran's accounts in determining the existence of an in-service right knee trauma or injury.  As Dr. C.S.'s July 2007 opinion, indicating a right knee disorder related to an in-service injury or trauma, is based entirely on the Veteran's non-credible reports of the occurrence of such a trauma, the Board finds that it has no probative value in this matter.  See Black, 5 Vet. App. at 180.

By contrast, in a July 2007 VA medical examination report, the Veteran reported experiencing a knee problem related to an Achilles tendon injury incurred during service in 1972 which had become progressively worse since onset.  The Veteran stated that he used a cane for walking, was unable to stand for more than a few minutes, and was only able to walk for a quarter-mile.  The Veteran specifically denied experiencing any knee deformity, instability, stiffness, weakness, episodes of dislocation or subluxation, locking episodes, effusion, flare-ups, or inflammation.  The Board notes that the Veteran's denial of any knee weakness or instability calls into question his lay statements, made to both VA employees and attending personnel since October 2005, indicating that his right knee would tend to give way.  See Caluza, at 498.  The July 2007 VA examiner noted performing a thorough right knee physical examination and reviewing both a right knee X-ray report and a right knee MRI.  Having done so, the VA examiner diagnosed a disruption of the ACL proximally.  Having interviewed the Veteran, performed an examination, and reviewed the entire claims file, the VA examiner concluded that the Veteran's low back disorder was less likely than not related to his service-connected bilateral Achilles tendonitis.  The VA examiner indicated that, although the Veteran had reported experiencing leg pain for years, the onset of a specific knee disorder did not begin until 2005 when the Veteran started to report experiencing instances during which his knee would give way.  The VA examiner noted that a 2005 knee MRI showed a disruption of the Veteran's ACL.  The VA examiner reported that, according to uptodate, a clinical decision support system written and utilized by physicians, ACL injuries were uncommon in the absence of a history of trauma and the treatment records regarding the Veteran's knee and knee MRI led to a diagnosis favoring a neurogenic disorder which was diagnosed as radiculopathy.  Therefore, the VA examiner indicated that it was unlikely that the Veteran's knee disorder was related to the Veteran's service-connected Achilles tendonitis.  As the July 2007 VA medical examination report was written after an interview with the Veteran, a medical examination, a review of the claims file, and contained specific findings indicating the nature and etiology of the Veteran's right knee disorder, based on all evidence of record, the Board finds this opinion has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

In a February 2009 VA neurology note, written by Dr. C.S., the Veteran reported experiencing significant worsening of his right foot weakness and an inability to walk appropriately without limping.  Upon examination, Dr. C.S. noted significant weakness of dorsiflexion on the right foot; a tender Achilles tendon on the right side; weak right knee extension; weak medial and lateral rotation of the right knee; tender medial, lateral, and inferior aspects of the right knee; decreased sensation to touch and pinprick on the lateral border of the right thigh; and stiffness and tenderness of the right paraspinal muscles.  Dr. C.S. also noted that the Veteran walked with a limp on the right side.  Dr. C.S. diagnosed right knee weakness and tenderness from constant limping.  

In reviewing the February 2009 VA neurology note, the Board notes that right knee tenderness, as diagnosed by Dr. C.S., is only a manifestation of pain and is not a condition for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  Moreover, Dr. C.S. did not further describe the Veteran's right knee weakness, indicating whether it was a weakness caused by an underlying muscle or nerve disorder.  Again, symptoms alone are not underlying disorders for which service connection can be granted.  See id.  Dr. C.S. did not indicate that the Veteran's right knee weakness was related to any other disorder, such as the disruption of the ACL.  In addition, Dr. C.S. did not note reviewing the claims file prior to making his conclusions and did not remark on any other evidence of record, to include the Veteran's specific denials of knee weakness in the October 2007 VA medical examination report.  Therefore, the Board finds Dr. C.S.'s opinion, indicating an undefined right knee weakness caused by an altered gait related, in part, to the Veteran's service-connected Achilles tendonitis, is of weakened probative value.  See Prejean, 13 Vet. App. at 448.

Moreover, in a September 2011 private treatment record, submitted by the Veteran in support of his claim, the Veteran stated that he had injured his knee during service in 1973 when he jumped off a moving truck.  The Veteran stated that he had been having issues with the right lower extremity ever since that incident and had been developing some forefoot pain in the vicinity of the lesser metatarsals of the right foot.  After an examination, the private examiner diagnosed right forefoot metatarsalgia, right lower extremity muscle weakness, and neuropathy.  Of note, the private examiner did not indicate which muscles in the right lower extremities displayed weakness; in fact, the Board notes that neither the Veteran nor the private examiner indicated that the Veteran was experiencing any right knee disorder symptomatology at all.  The private examiner noted that the Veteran demonstrated some decreased sensation in the right lower extremity from his knee distally to the forefoot and stated that this sensation appeared to be more related to the traumatic event described by the Veteran than to any systemic conditions.  As noted above, the Board finds that the Veteran is not a credible historian and that, despite the Veteran's statements to the contrary, the Veteran did not experience any traumatic injury to the right knee during service.  Therefore, as the private examiner based the opinion solely upon the Veteran's non-credible account of an in-service injury, the September 2011 private examiner's opinion does not have probative value in this matter.  See Black, at 180.

In reviewing the September 2011 private treatment record, the Board also notes how inconsistent it is with the other evidence of record.  Of note, the Veteran was examined by the September 2011 private examiner at a private facility in Florida, far away from the other medical examiners who had treated him previously.  While the Veteran reported to other examiners throughout the pendency of the appeal that he experienced difficulty walking, standing, and sleeping due to right knee pain and low back pain of such severity that he could not work, in the September 2011 private treatment record, before an examiner he had never met previously, the Veteran reported experiencing mostly right forefoot pain.  The private examiner makes no mention of the Veteran's use of a cane in her examination report, as is noted in most other examinations.  While the Veteran has consistently expressed being unable to perform most activities due to right knee and low back disorders, in the September 2012 private treatment record, the Veteran reported that he was performing muscle-strengthening exercises of his own accord.  The Board notes that the September 2012 private treatment record, as it seems to indicate that the Veteran experienced far less severe symptomatology than noted previously by the other evidence of record, calls into question the actual severity of the Veteran's claimed disorders, to include the claimed right knee disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board, as part of its duties, is to weigh the evidence of record and determine credibility).

The Board notes that the record contains multiple opinions from a VHA orthopedist, indicating that, after multiple reviews of the claims file, the Veteran's right knee disorder was related neither to service nor to his service-connected right Achilles tendonitis.  Although repeatedly asked, this orthopedist did not make any further comments as to his reasons for this opinion, which lessens the ultimate probative value of the opinion.  See Prejean, at 448.  See also 
Neives-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (wherein the Court held that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two.").

But aside from that VHA orthopedic opinion, the record also contains an extremely thorough May 2012 VHA medical expert opinion written by a VHA neurologist.  The Board obtained this additional opinion because of the inadequacies observed in the VHA orthopedic opinion, to rectify or cure these deficiencies.

In this additional opinion, the VHA neurologist reported going through the entirety of the evidence, listing most pieces of evidence individually.  The VHA neurologist noted that the service treatment records contained no notation indicating a right knee injury during service.  The VHA neurologist also noted that the Veteran specifically denied experiencing any falling accidents in the August 1982 VA medical examination report.  The VHA neurologist also noted that the subsequent treatment records were silent regarding any back, foot, or leg disorder symptomatology until September 2002, when the Veteran reported experiencing chronic low back and lower extremity pain.  

The VHA neurologist noted that the Veteran was diagnosed as having mild osteoarthritis of the knees in July 2003.  Although the osteoarthritis diagnosis was never confirmed by X-ray, the VHA neurologist noted that osteoarthritis was the most common joint disorder, caused by aging, and normal wear and tear on the joints. The VHA clinician noted that the July 2003 VA examiner noted that a neurology examination was grossly intact, without any focal neurological findings or complaints.  

The VHA neurologist noted that, in a December 2003 EMG report, a VA examiner noted that the EMG and nerve conduction studies were normal with the exception of reduced recruitment in the common peroneal distribution with variable effort.  The VHA neurologist also reported that the December 2003 VA examiner stated that there was no nerve conduction abnormality to suggest peripheral neuropathy.  

The VHA neurologist also noted that the November 2005 VA MRI report indicated a normal knee with the exception of a complete disruption of the ACL proximally.  
 
The VHA neurologist also noted other evidence, to include further studies, and the Veteran's lay reports of right knee disorder symptomatology following an in-service accident.  

Having completely reviewed the evidence, the May 2012 VHA neurologist noted that there was no conclusive data or scientific evidence regarding an association between Achilles tendonitis and a knee disorder.  Therefore, the VHA neurologist opined that it was unlikely (less likely as not) that the Veteran's bilateral intermittent Achilles tendonitis disability was causally or etiologically related to his claimed knee or low back disorders.  The VHA neurologist stated that, in the opinion, there was no neurological situation that would result in knee pain due to Achilles tendonitis.  The VHA clinician stated that, in her opinion, the Veteran's pain and numbness symptomatology was due to normal aging as well as compression and narrowing of foramen of the L4-L5-S1 vertebrae.  The VHA neurologist stated that neither historical nor clinical evidence supported any connection between the Veteran's knee pain and his service-connected Achilles tendonitis.  As the May 2012 VA medical opinion is extremely thorough in its review of the evidence, the Board finds this opinion has great probative value in this matter.  See Prejean, at 448.

The Board has considered the Veteran's lay statements in which he indicated that a medical professional told him that his right knee disorder was related to his service-connected Achilles tendonitis.  The Board notes that some of the physicians the Veteran mentioned in these statements did not purportedly provide a written opinion in a treatment record and, therefore, were not included in the above analysis.  For example, in the August 2012 statement, the Veteran stated that a Dr. M., noted to be a VA psychiatrist, told him that his right knee disorder was related to his right foot disorder which the Veteran claims was due to his Achilles tendonitis.  Although a veteran is competent to speak of things a physician might have told him, as explained thoroughly, the Board finds that the Veteran's lay statements are not credible due to his repeated inconsistencies, his desire for monetary gain, and his noted bad character.  Therefore, the Veteran's accounts of what physicians told him about the etiology of his right knee disorder lack credibility.  See Caluza, at 498.

In the May 2012 VHA opinion, the VHA neurologist wrote that an expert opinion from an orthopedist could be helpful in this case.  As the VHA neurologist stated that such an opinion could be helpful, the VHA neurologist did not say that, in his medical opinion, such an opinion was a necessity.  Having reviewed the evidence of record, the Board finds that a remand to obtain further opinion from an orthopedist will not be necessary in this case.  As noted above, the record already contains a probative opinion from a July 2007 VA examiner who found that the Veteran's current right knee disorder was unrelated to his service-connected Achilles tendonitis.  The Board also notes that the same examiner reviewed the file again and made the same finding in January 2009.  In the probative May 2012 VHA opinion, the May 2012 VHA neurologist also made the same finding after reviewing the entire claims folder and remarking on the specific evidence.  

The probative evidence of record clearly indicates that the Veteran's right knee disorder was not caused or aggravated by the service-connected Achilles tendonitis.  In addition, the Board notes that the weight of the evidence clearly demonstrates that the Veteran's right knee disorder was not caused by service, to include any incident of service.  The service treatment records contain no notation indicating treatment for a right knee disorder and the post-service treatment records contain no notation indicating right knee disorder symptomatology until decades after the Veteran's discharge from service.  Although the Veteran claims that he developed a right knee disorder after a traumatic in-service injury, as noted above, the Board finds that the Veteran's statements regarding all matters, to include his accounts of an in-service right knee injury that are not corroborated by any notation in the service treatment records, lack credibility.  See id.  Therefore, a remand to request an opinion from an orthopedist as to whether the Veteran's current right knee disorder is related to an in-service injury when the only proof of said injury is the Veteran's non-credible accounts of it is unnecessary.  As the probative evidence of record clearly shows that the Veteran's right knee disorder is not related to service, and also is not secondary to the service-connected Achilles tendonitis, the Board finds that a remand for another orthopedist's opinion is not necessary.  

Therefore, the Board finds that the probative medical evidence of record indicates that the Veteran's current right knee disorder is not related to service, to include any incident of service, and also was not caused or aggravated by his service-connected bilateral Achilles tendonitis.  The Board acknowledges that the Veteran has indicated throughout the pendency of the appeal that his right knee disorder was either caused by a falling incident in service or by his service-connected Achilles tendonitis.  Yet, as thoroughly explained above, the Board finds that the Veteran's lay statements are not credible. 

For the reasons stated above, the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder and it must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Low Back Disorder

The Veteran essentially contends that he developed a low back disorder either due to an in-service injury, or due to his service-connected bilateral Achilles tendon disability.  Having reviewed the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a low back disorder.  

The Board notes that a great deal of this evidence has been previously noted in the above section of this opinion; yet, so as to be thorough, the Board will proceed to repeat the evidence despite potential redundancy.  

Reviewing the evidence of record, in a September 1972 service enlistment medical examination report, a service examiner indicated that the Veteran's spine and musculoskeletal system was normal.  In a September 1972 report of his medical history, the Veteran denied experiencing recurrent back pain; arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.  

The Veteran's subsequent service treatment records contain no notation indicating treatment or diagnosis for low back disorder symptomatology during service.  The service treatment records indicate diagnosis and treatment for right Achilles tendonitis symptomatology, beginning soon after the Veteran's October 1972 entry into service.  

Of note, in a September 1973 service treatment record, after several months without experiencing Achilles tendonitis symptomatology, the Veteran reported experiencing a reinjury after jumping out of a truck.  Upon examination, the September 1973 service examiner diagnosed right Achilles tendonitis.  The service examiner did not diagnose any disorder of the low back.  

In an August 1974 service separation medical examination report, a service examiner indicated that the Veteran's spine and musculoskeletal system were normal.  In an August 1974 report of his medical history, the Veteran denied currently experiencing or having experienced recurrent back pain; arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.  

Reviewing the post-service evidence, in a July 1982 lay statement, the Veteran's mother wrote that the Veteran currently experienced back pains due to problems with his foot and leg.  
	
Subsequently, in an August 1982 VA medical examination report, the Veteran reported experiencing onset of low back pain approximately seven years prior to examination.  The Veteran indicated that the onset of his low back pain symptomatology was slow and not preceded by any accident or mishap.  The Veteran specifically denied experiencing any falling accidents during or after service.  Upon examination, the August 1982 VA examiner noted no joint tenderness or decreased motion of the back.  In reviewing a contemporaneous X-ray report, the VA examiner noted that the Veteran's lumbosacral spine was normal.  After examination, the VA examiner diagnosed back strain syndrome without neurological defects.  

The record of evidence contains no subsequent notation indicating low back disorder symptomatology until March 2002.  In a March 2002 VA treatment record, the Veteran reported experiencing intense leg and low back pain with discomfort.  The Veteran indicated that the muscles in his legs felt strained and would give out occasionally while walking.  

In an April 2002 VA treatment record, the Veteran reported experiencing low back pain.  The Veteran indicated that the medicine the RO provided for his low back pain was not working.  The Veteran stated that he had pain in his calves.  He indicated that he was healthy and had no problems other than the above-noted pain.  The Veteran indicated that his fiancée was a pharmacist, and that he had access to morphine prescribed for his deceased wife who had passed away due to cancer.  Upon examination, the April 2002 VA examiner noted that the Veteran's range of motion of the spine was good and that an X-ray was unremarkable.  The VA examiner diagnosed low back pain not otherwise specified (NOS) and varicosities.  

In a September 2002 VA pain clinic psychological assessment, the Veteran reported experiencing chronic low back and lower extremity pain.  The Veteran reported injuring his Achilles tendons over 10 years prior to the assessment.  The Veteran stated that he had experienced pain in the tendons that had gradually spread up his legs into his lower back.  The Veteran indicated that he had worked as an electrician, but had retired four years prior to the assessment due to pain.  

In a September 2002 VA treatment record, the Veteran reported experiencing low back and extremity pain in his calves.  The Veteran stated that the pain radiated up his leg into his back, and sometimes went into his thoracic back and neck.  The Veteran indicated that he could plantarflex his foot, but was unable to dorsiflex it due to pain in his Achilles tendon.  The Veteran stated that he wore special shoes for walking so that he did not have to dorsiflex his foot.  The Veteran stated that he had tried all kinds of NSAIDs, but that his stomach would not tolerate them.  The Veteran stated that he was divorced, but was now engaged.  The Veteran stated that he had not had a job in 12 years.  After an examination, the VA examiner diagnosed chronic low back pain, most likely mechanical in nature, and bilateral L5 radicular pain.  

In a June 2003 VA treatment record, a VA examiner reported performing injection therapy to relieve chronic low back pain secondary to the sacroiliac joint.  

In a December 2003 VA EMG consultation report, the Veteran reported experiencing an in-service Achilles tendon injury. The Veteran indicated that he had dorsiflexion difficulties in the right foot that had started as a mild weakness, but had progressed to significant weakness.  The Veteran reported that this weakness had been present in the dorsiflexors for at least 20 years (since 1983) in the right.  The Veteran reported experiencing pain in the right side of the back for 10 to 12 years.  The Veteran also indicated having numbness in the anterior and lateral right thigh present for about 15 years.  The Veteran stated that he experienced right leg pain radiating up especially in the posterior aspect of the leg.  The Veteran stated that the pain increased with standing and walking.  The Veteran indicated that he was able to walk approximately one-half mile before stopping.  The Veteran stated that the pain would be reduced with the use of topical rubs and the wearing of orthopedic shoes.  The Veteran stated that he did not use any assistive devices.  

Upon examination, the December 2003 VA examiner noted that the Veteran was pleasant, cooperative, mildly overweight, and in no acute distress.  The VA examiner indicated that the Veteran's gait was normal.  The VA examiner noted that straight leg tests were negative bilaterally and that the Veteran did not display any muscle atrophy.  The VA examiner noted that deep tendon reflexes were 2+ and symmetric.  The VA examiner indicated that motor strength was normal in both lower extremities with the exception of the right dorsiflexors, which were variable in effort and less with antigravity.  The VA examiner indicated that plantarflexion appeared normal.  The VA examiner reported that right common peroneal and tibial motor distal latencies were normal with normal motor amplitudes and conduction velocities; and that the tibial H reflex was normal for the Veteran's height bilaterally with no significant side-to-side difference in latency.  

After an EMG study, the December 2003 VA examiner noted that the EMG and nerve conduction studies were normal with the exception of reduced recruitment in the common peroneal distribution with variable effort.  The examiner stated that there was no denervation to suggest lumbar radiculopathy and no nerve conduction abnormality to suggest peripheral neuropathy.  The examiner diagnosed lumbago.

In an April 2004 VA treatment record, the Veteran reported being unable to stand for any length of time due to low back pain radiating into his right leg.  

In a May 2004 claim for benefits, the Veteran stated that he been treated for leg and foot problems from 2002 until the present.  The Veteran stated that he became totally disabled in May 2003.  Prior to that date, the Veteran stated that he had worked 12 months as a self-employed electrician and plumber.  The Veteran did not indicate how much money he had earned.  The Veteran wrote that he had to quit work because he could not stand very long and was 80 percent disabled in the right arm.  In explaining his marital status, when presented with boxes marked "widowed" and "divorced," the Veteran checked the box marked "divorced."  

In a June 2004 VA treatment record, the Veteran reported experiencing pain in his right and low back.  The Veteran stated that had he fallen several weeks prior to examination and bruised his right side.  The Veteran stated that his right knee "went out."  The Veteran indicated that that his back hurt him on and off all the time.  

In an August 2004 VA medical examination report, the Veteran stated that he experienced pain in his right Achilles tendon after he jumped out of a military vehicle, landed in a hole with his pack on, and fell, thereby pulling the Achilles tendon.  The Veteran stated that he had experienced no symptomatology related to his Achilles disability for a couple of years following his discharge from service, but experienced intermittent worsening pain in the right ankle thereafter.  The Veteran stated that he had experienced constant numbness in the lateral and anterior thigh for the previous 15 years.  The Veteran also indicated experiencing low back pain that he believed might have been worsened by sacroiliac joint injection treatment.  
 
After an examination, the August 2004 VA examiner diagnosed chronic right Achilles tendonitis.  In reviewing the evidence, the VA examiner noted that the Veteran had intermittent numbness in the distribution of the right lateral femoral cutaneous nerve, which was a purely sensory nerve.  The VA examiner indicated that such symptoms would usually result from pinching or compressing of the nerve in the inguinal ligament area.  The VA examiner further stated that such pinching or compressing would usually be caused by rapid weight gain, belt compression, a pendulous abdomen, or other causes.  The VA examiner stated that that the Veteran "certainly" had a pendulous abdomen and that his reported numbness had been present for 15 years.  The VA examiner stated that Achilles tendonitis could not cause any neuropathy in that area.  The VA examiner stated that he did not feel that there was any historical or clinical evidence indicating that the Veteran's neuropathy disorder could be secondarily caused by his Achilles tendonitis.  The VA examiner noted that an altered gait, even over a prolonged period of time, would not increase one's risk of neuropathy in the lateral femoral cutaneous nerve.  

In a January 2005 NOD, disagreeing with the rating decision from which this appeal arises, the Veteran reported that he had experienced pain, to presumably include low back pain, for the previous 15 years.  The Veteran indicated that he used alcohol until 15 years ago to stop the pain.  The Veteran wrote that his back pain had worsened ever since the sacroiliac joint injections.  The Veteran stated that all his problems were caused by his right foot because he had had to walk flat-footed since "this happened."  The Veteran reported being unable to work for the previous 15 years because it hurt him to walk.  The Veteran stated that he had been taking one pill for his back pain for a long time, but the Food and Drug Administration had declared it to be unhealthy so he did not know what he would take.  

In an October 2005 VA treatment record, the Veteran reported experiencing foot, leg, and back pain since a twisting accident during service.  

In a November 2005 VA treatment record, a VA examiner noted that the Veteran had elongated toenails bilaterally and painful calluses on both feet.  The Veteran stated that he found it difficult to walk.  After an examination, the VA examiner diagnosed peripheral neuropathy, dystrophic toenails, calluses, and difficulty walking.  In an addendum, the VA examiner wrote that the Veteran's right foot was plantarflexed 20 degrees normally and 15 degrees when forced backward.  Therefore, the VA examiner concluded that the Veteran was not able to function properly in the normal phase of gait.  The VA examiner stated that the Veteran was unable to put his heel on the ground or was just barely able to do so.  The VA examiner indicated that this caused the Veteran to have great pain and discomfort in the lower leg, thigh, and low back area.  The VA examiner also stated that the Veteran had negative dorsiflexion in his right foot of 15 to 20 degrees.    

In a May 2006 VA MRI report, a VA examiner noted a two millimeter anterolisthesis of L4 on L5 with associated small bulging disc and a mild to moderate bilateral neural foraminal narrowing; and a minimal broad-based bulging disc at L4-L5 without evidence of central canal or neural foraminal abnormality.  The VA examiner noted that the study was degraded by a fairly considerate motion artifact.  

In a May 2006 VA treatment record, Dr. J.J. wrote that the Veteran was requesting a note stating that his right ankle problem was responsible for his right knee problem and decreased sensation in his right anterolateral thigh region.  The VA examiner explained to the Veteran that she could not say with any certainty whether his Achilles tendonitis caused his lateral femoral cutaneous nerve palsy or his low back pain.  The VA examiner reported explaining to the Veteran that his symptoms might be related to radiculopathy even though the lumbar spine MRI was normal.  

In a December 11, 2006 VA treatment record, Dr. J.J. wrote that the Veteran brought papers to her and told her that she would have to sign them or he would "get the federal marshal to come in here."  The Veteran stated that he was having back pain and Achilles tendon pain measuring a 10 on a scale of 10.  The Veteran stated that he could not tolerate Lortab as it constipated him and made him sick to his stomach.  He also stated that he took Tylenol Three, but that was like "drinking water" and urinating it out.  As noted above, Dr. J.J. signed a paper, also signed by the Veteran, indicating a nexus between the Veteran's right knee disorder and his Achilles tendonitis.  The paper was then filed by the Veteran in support of his claim for service connection for a right knee disorder.  

In a July 2007 VA medical examination report, the Veteran reported experiencing a worsening low back disorder related to his Achilles tendonitis.  The Veteran denied experiencing any hospitalization or surgery for the back, any trauma to the spine, or any history of neoplasm.  The Veteran reported experiencing numbness, paresthesias, leg or foot weakness, unsteadiness, and falls.  The Veteran indicated experiencing decreased motion, but no fatigue, stiffness, weakness, or spasms of the back.  The Veteran reported experiencing constant, severe stabbing pain in the low back radiating to the right leg.  The Veteran denied experiencing any flare-ups. 

Upon physical examination, the July 2007 VA examiner noted lumbar flattening, pain with motion, and tenderness bilaterally.  The VA examiner noted that soft touch was decreased in the bilateral lateral lower legs, but also indicated that vibration and pain were normal there.  In addition, the VA examiner indicated that vibration and pain were decreased on the plantar aspects of the bilateral feet, but soft touch was normal in those areas.  

Having reviewed the evidence, the July 2007 VA examiner concluded that the Veteran's low back disorder was less likely than not related to his service-connected bilateral Achilles tendonitis.  The VA examiner noted that the Veteran had degenerative disc disease of the back as first noted on a 2006 MRI report.  The VA examiner also indicated that the Veteran had a long history of complaints of low back pain, and that the Veteran contended that the pain began at or around the time of an in-service injury to the Achilles tendon.  However, the VA examiner noted that there was no record of treatment or diagnosis for any back disorder symptomatology during service.  The VA examiner indicated that the Veteran's low back disorder symptomatology was diagnosed as mechanical back pain with radiculopathy in 2002 and was treated as such for years.  The VA examiner noted that the risk factors for the development of back pain included obesity, trauma, and age.  The VA examiner also indicated that the greatest risk factor for the development of spinal degenerative changes was age, which explained the negative results of earlier spine exams performed on the Veteran.  The VA examiner also noted that the Veteran was obese and had been advised about the need for weight loss.  Therefore, the VA examiner indicated that it was unlikely that the Veteran's low back disorder was related to the Veteran's service-connected tendonitis.  

In a July 2007 VA treatment record, Dr. C.S. noted having treated the Veteran a few times previously at the VA pain clinic for lumbar radiculopathy and lumbar spinal stenosis from a service-connected trauma in the past.  Dr. C.S. noted that the Veteran had an MRI of the lumbosacral spine which showed evidence of multiple spinal stenosis and nerve root compression at multiple levels.  Dr. C.S. also indicated that the Veteran showed clinical signs and symptoms of lumbosacral radiculopathy involving L4, L5, and S1 nerve roots on prior examination.  Upon examination that day, Dr. C.S. noted that the Veteran was in no acute distress.  Dr. C.S. indicated that the Veteran had tenderness over the lower lumbar paraspinal muscles.  Dr. C.S. diagnosed lumbosacral radiculopathy and lumbar spinal stenosis from advanced ligmentum hypertrophy and narrowing of the foramen from chronic trauma while the Veteran was in service.  

In an August 2007 lay statement, the Veteran stated that he had had to walk flat-footed for 30 years with one leg trying to help the other.  The Veteran indicated that he therefore had pain in his leg, knee, and back.  The Veteran stated that a VA examiner told him to seek an increase in his disability and that VA would not let him see him again.  The Veteran stated that his X-rays could "show a lot but they don't' show everything.  PAIN, HURT, DISCOMFORT ...."  

In an additional August 2007 lay statement, the Veteran stated that his back hurt him so much that he experienced great pain while trying to rise from a chair.  The Veteran indicated that he was unable to work and did not have any money.   

In an August 2007 VA treatment record, the Veteran reported experiencing pain in the right foot, leg, back, and, now, in his left knee.  The Veteran stated that he had experienced burning and shooting sensations in the low back for over 20 years.  

In a September 2007 VA neurology physician note, written by Dr. C.S., the Veteran reported experiencing an injury to his Achilles tendon during which he fell into a hole, requiring his Achilles tendon to be repaired.  The Veteran stated that he had experienced progressive weakness of the right foot since that time.  Dr. C.S. indicated that, during a previous visit with the Veteran, Dr. C.S. had noted that the Veteran had significant weakness of dorsiflexion of the right foot, decreased sensation of the right lateral border of the upper part of the right thigh, and decreased sensation on the right L4-5 and S1 dermatomes.  Upon examination, Dr. C.S. noted that the Veteran had decreased right knee reflex compared with the left knee and a mild decrease in right ankle reflexes as compared with the left ankle.  The VA examiner also noted a positive straight leg test at 60 degrees on the right.  Based on these findings, the VA examiner diagnosed, in part, meralgia paraesthetica and multiple lumbar paresthesia, and peroneal injury at the right knee.  The VA examiner noted that he had requested that the Veteran lose weight to have a better control of his meralgia paraesthetica, but that the Veteran continued to have numbness without significant improvement.  In addition, Dr. C.S. noted that the Veteran continued to have pain from lumbar radiculopathy and weakness of the right foot.  Dr. C.S. diagnosed, in part, meralgia paraesthetica without improvement and multiple radiculopathies involving L4-5-S1 nerve roots that had been present for a long time from an in-service injury.  

In a June 2008 lay statement, the Veteran stated that his problems started with an in-service accident.  The Veteran indicated that he had jumped off a two-and-a-half ton truck while wearing his full field pack and landed in a hole during service.  The Veteran indicated that, during this incident, he twisted his right foot and back, pulling everything out of place.  The Veteran stated that he was in pain due to bilateral radiculopathy arising from his back disorder and that the condition worsened by the month.  The Veteran stated that he could not stand for any period of time due to the pain. 

In a July 2008 VA outpatient note, Dr. C.S. stated that he had treated the Veteran for multiple lumbar radiculopathy, lumbar spinal stenosis, right knee injury, and peroneal injury at the right knee from service-connected trauma in the past.  After brief examination, Dr. C.S. diagnosed lumbosacral radiculopathy, lumbar spinal stenosis from advanced ligamentum hypertrophy, and narrowing of the foramen from chronic in-service trauma.  

In a July 2008 VA physical therapy consultation report, the Veteran reported pulling his Achilles tendon in 1972 or 1973, and experiencing current low back pain.  The Veteran indicated that he had a spot the size of a grapefruit on the side of his right thigh that was numb and that he experienced a sensation like water running down his leg.  The Veteran stated that he fell a couple of weeks prior to examination when his right knee "gave out."  The Veteran indicated that he would become stiff while driving and would have to leave the car and stand.  The Veteran also reported that it hurt to sit or stand.  Upon observation, the VA examiner noticed that the Veteran ambulated with an ataxic gait pattern.  

In a January 2009 VA medical opinion, the July 2007 VA examiner noted that she had been asked to review the record and provide an opinion regarding the etiology of the Veteran's low back disorder.  Specifically, the VA examiner indicated that she was asked to review the September 2007 and July 2008 VA treatment records in which Dr. C.S. stated that the Veteran's back disorder was related to a chronic in-service trauma.  Upon reviewing the matter, the VA examiner indicated that her original opinion stood as written.  

In a February 2009 VA neurology note, written by Dr. C.S., the Veteran reported experiencing significant worsening of his right foot weakness and an inability to walk appropriately without limping.  Upon examination, Dr. C.S. noted significant weakness of dorsiflexion on the right foot; a tender Achilles tendon on the right side; weak right knee extension; weak medial and lateral rotation of the right knee; tender medial, lateral, and inferior aspects of the right knee; decreased sensation to touch and pinprick on the lateral border of the right thigh; and stiffness and tenderness of the right paraspinal muscles.  Dr. C.S. noted that the Veteran walked with a limp on the right side.  Dr. C.S. diagnosed significant weakness of the dorsiflexion of the right foot from Achilles tendon weakness and tenderness as residual and remote effect of previous in-service Achilles tendon injury.  Dr. C.S. stated that the weakness and tenderness of the Achilles tendon and right foot dorsiflexion weakness were causing the Veteran to limp constantly on the right side.  Dr. C.S. also indicated that the meralgia paraesthetica on the Veteran's right side was not service-connected.

In a February 2009 VA treatment record, the Veteran reported experiencing pain in the low back, right ankle, right knee, and foot measuring a 10 on a scale of 10. 

In a February 2009 VA podiatry consultation report, a VA examiner noted that the Veteran experienced pain on plantarflexion of the right ankle and could not dorsiflex.  The VA examiner also noted a small palpable knot post Achilles tendon.  

In a May 2009 VA medical examination report, the Veteran reported experiencing Achilles tendonitis since an in-service Achilles tendon injury in 1972.  The Veteran stated that the disability had progressively worsened since onset.  The Veteran indicated that he was taking three hydrocodone/APAP tablets as needed per day.  The Veteran indicated that he did not have a history of hospitalization, a history of trauma to the joints, or a history of neoplasm.  Upon examination, the VA examiner noted that the right ankle was not deformed, unstable, or liable to give way.  In fact, the VA examiner noted no abnormality except for pain and tenderness.  The VA examiner noted that the Veteran walked with a cane and an antalgic gait, but indicated that there was no tendon abnormality and no angulation of the ankle.  The Veteran reported pain with all movement of his ankle.  Upon review of a right ankle MRI, the VA examiner noted minimal degenerative changes with a slight increase of joint effusion, but otherwise a negative MRI of the right ankle.  

In a June 2009 VA neurology consultation report, the Veteran reported experiencing long-standing chronic low back pain and right lower extremity weakness.  The VA examiner noted that an EMG performed in December 2003 was normal in the right lower extremity with the exception of reduced recruitment in the peroneal distribution with variable effort.  The Veteran denied any numbness or weakness in the left lower extremity.  The Veteran stated that he had chronic numbness, but not pain, in the antereolateral right thigh.  The Veteran reported experiencing weakness in the flexors and plantarflexors on the right, and stated that he used a cane to ambulate.  The Veteran stated that his low back pain was constant across the low back without radiation to the lower extremities.  The Veteran indicated that he experienced constant pain in his right knee, but stated that it was not radicular.  

Upon examination, the June 2009 VA examiner noted that the Veteran was in no acute distress.  The VA examiner noted that the Veteran transferred and walked independently with a straight cane with a mildly slow pace.  The VA examiner noted that a straight leg raise test was negative bilaterally.  The Veteran reported experiencing pain in the Achilles area with passive dorsiflexion of the right ankle.  The VA examiner noted no muscle atrophy.  The VA examiner indicated that posterior pulses were 2+ and symmetric.  The VA examiner indicated that motor strength was normal in the left lower extremity and diffusely reduced with inconsistent effort in the right lower extremity, especially distally.  The VA examiner noted that deep tendon reflexes were 2+ and symmetric in the lower extremities.  The VA examiner indicated that sensation to pinprick was reduced in the whole right lower extremity compared to the left with the most dense reduction in sensation in the distribution of the right lateral femoral cutaneous nerve.  The VA examiner indicated that vibratory sensation was present in the index finger and great toe on the left and absent on the right.  

The June 2009 VA examiner noted performing nerve conduction studies of the peroneal (motor), tibial (motor), and sural (sensory) nerves of the right lower extremity.  The VA examiner indicated that all motor and sensory distal latencies, amplitudes, and motor conduction velocities were normal.  The VA examiner reported that the right lateral femoral cutaneous response was absent which was abnormal.

The June 2009 VA examiner reported performing an EMG study of the right lumbar paraspinal, vastus medialis, tibialis anterior, medial gastrocnemius, peroneous longus, extensor digitorum brevis, and abductor hallucis muscles.  The VA examiner noted that, in the tibialis anterior, medial gastrocnemius, peroneous longus, and extensor digitorum brevis muscles, insertional activity was normal with no evidence of active or chronic denervation with normal motor units, but also indicated evidence of reduced voluntary recruitment with variable effort.  The VA examiner indicated that the EMG testing was normal in all other tested muscles, and that recruitment was consistent with effort in all muscles tested.

The June 2009 VA examiner diagnosed lateral femoral cutaneous neuropathy with decreased sensation to pinprick clinically in the distribution of the lateral femoral cutaneous nerve on the right.  The VA examiner also stated that the remainders of the EMG and nerve conduction studies of the right lower cavity were normal with the exception of reduced voluntary recruitment as outlined in the report.  

In a September 2009 VA treatment record, the Veteran reported experiencing continuing pain in the back radiating to his leg bilaterally, more on the right than the left depending on how much he walked.  The Veteran stated that he slept with a leg brace because of the pain from his Achilles tendon.  Upon examination, the VA examiner noted mild crepitus of the left knee pain with eversion of the right foot, and movement of all extremities.  The VA examiner indicated that the Veteran ambulated with a cane.  The diagnoses included disruption of the ACL of the right knee and degenerative joint disease, although the VA examiner did not indicate what joints were affected by the degenerative joint disease.  

In an October 2009 statement, the Veteran stated that he had been unable to work due to his "standing problem," and his knee and back problems.  The Veteran indicated that he had undergone shots in his back and that those had made his back pain worse.  The Veteran stated that the way he walked caused problems in his knee, back, and "leg nerves."  The Veteran stated only one VA examiner had been truthful with him and that his foot had caused all his problems.  The Veteran stated that he did not make enough money on which to live because he did not work.  

In a November 2009 statement, the Veteran reported that his nerves "were shot" due to problems with his leg, knee, back, and hip.  The Veteran indicated that he could not hold a job due to his medical issues.  The Veteran advised VA that he was sending a copy of his work record to show how he had been unable to work.  The Veteran stated that he needed more money to live and that it was hard to live as he was doing.  The Veteran stated that his right foot caused his "back problems in one way or another."  The Veteran stated that it was hard to wear a shoe due to growths on both sides of his right foot.  The Veteran stated that his back hurt while sitting, standing, and lying down.  The Veteran indicated that a VA doctor told him the truth about his problems and also informed him that VA doctors would not say anything to help him.  The Veteran indicated that a specialist told him what was wrong with him and that VA had overruled him.  

In a May 2011 VHA opinion, a VHA orthopedist, specifically an orthopedic specialist, stated that he had reviewed the Veteran's records and believed that it was unlikely that the Veteran's low back pain was related to his Achilles tendonitis.  

In a May 2011 VHA opinion, the VHA orthopedist stated that, based on his medical knowledge and training as an orthopedic surgeon, after reviewing the Veteran's records, he did not see any evidence of the Veteran's Achilles tendonitis being related to his low back pain.    

In a September 2011 private treatment record, the Veteran reported having pain in the plantar aspect of his right forefoot with some secondary calluses.  The Veteran stated that he had some trauma dating back to 1973 when he was in service.  The Veteran stated that he jumped off a moving truck with a 60-pound pack on his back and fell into a hole, sustaining significant trauma to his right knee, foot, and ankle.  The Veteran stated that he had been having issues with the right lower extremity ever since that incident and have been developing some forefoot pain in the vicinity of the lesser metatarsals of the right foot.  The Veteran did not report experiencing any symptomatology related to a low back disorder.  After an examination, the private examiner diagnosed right forefoot metatarsalgia, right lower extremity muscle weakness, and neuropathy.  The private examiner indicated that the Veteran would benefit from simple use of cushioned inserts to help his metatarsalgia.  The private examiner also recommended the use of simple muscle strengthening exercise with a small ankle weight and a Theraband.  The private examiner did not note any symptomatology involving a low back disorder.    

In a November 2011 statement, the Veteran stated that he been unable to hold a good job since his discharge from service because of his medical problems.  The Veteran indicated that he could not stand for very long or wear steel-toed boots.  The Veteran stated that his back hurt all the time whether he was sitting or standing.  

In a December 2011 VHA opinion, the December 2011 VHA clinician stated that, after reviewing the Veteran's records, he did not see any relationship between the Veteran's knee and back disorders and his Achilles tendonitis.  Therefore, the VHA clinician stated that it was less likely than not that the Veteran's knee and low back disorders were related to his Achilles tendonitis.  

In a May 2012 VHA opinion, a VHA clinician, specifically a neurologist, noted reviewing the entirety of the evidence.  In reviewing the evidence, the VHA neurologist noted that the service treatment records were unremarkable for any complaints or findings regarding the Veteran's right knee or back.  The VHA neurologist noted that, in the August 1982 VA medical examination report, the Veteran reported experiencing a seven-year history of low back pain, which was slow in onset and not preceded by any accident or mishap.  The VHA neurologist also noted that the Veteran, in August 1982, reported never having a falling accident.  The VHA neurologist also noted that, at the time, the August 1982 VA examiner found no evidence of any neurological dysfunction in the past and no neurological symptomatology.  The VHA neurologist also noted that the August 1982 VA examiner diagnosed an inflammation of the Achilles tendons and back strain syndrome without any neurological deficits.  

The VHA neurologist noted that the subsequent treatment records were silent regarding any back, foot, or leg disorder symptomatology until September 2002, when the Veteran reported experiencing chronic low back and lower extremity pain.  

The VHA neurologist noted that the Veteran was diagnosed as being obese with chronic low back pain secondary to sacroiliac joint disease in June 2003.  The VHA neurologist noted that a June 2003 lumbar spine MRI was normal.  

The VHA neurologist noted that, in a July 2003 VA treatment record, the Veteran reported to the pain clinic for an injection for trigger point with no reported benefit; and that the July 2003 VA examiner noted that a neurology examination was grossly intact, without any focal neurological findings or complaints.  

The VHA neurologist noted that, in a September 2003 treatment record, an examiner indicated that the Veteran had deep tendon reflexes of 2+ in the upper and lower extremities including the right Achilles.  The VHA neurologist also noted that, in an October 2003 treatment record, an examiner reported an arterial Doppler evaluation of the lower extremities bilaterally with normal results.

The VHA neurologist noted that, in a December 2003 treatment record, a VA examiner found no evidence after an EMG examination of denervation to suggest lumbar radiculopathy and no nerve conduction abnormality to suggest peripheral neuropathy.  The examiner diagnosed lumbago.

After noting that the Veteran reported experiencing nerve damage in the leg and foot in a May 2004 statement, the VHA neurologist noted that, in an August 2004 VA medical examination report, a VA examiner indicated that the service treatment records showed no complaint, treatment, or diagnosis for nerve damage.  In reviewing the evidence, the VA examiner noted that the Veteran had intermittent numbness in the distribution of the right lateral femoral cutaneous nerve.  The VHA neurologist noted that this was classic distribution in a nerve that was purely sensory.  The VHA neurologist noted that that the right lateral femoral cutaneous nerve was usually pinched or compressed in the inguinal ligament area due to rapid weight gain, belt compression, a pendulous abdomen, or other causes.  The VHA neurologist noted that the Veteran "certainly" had a pendulous abdomen and that his reported numbness had been present for 15 years at the time of examination. 
 
The VHA neurologist further noted that the June 2006 VA MRI report, showing a two millimeter anterolisthesis of L4 on L5 with associated small bulging disc and a mild to moderate bilateral neural foraminal narrowing; and a minimal broad-based bulging disc at L4-L5 without evidence of central canal or neural foraminal abnormality.  

The VHA neurologist also noted Dr. C.S.'s September 2007 neurology physician note, finding meralgia paraesthetica without improvement and multiple radiculopathies involving L4-5-S1 nerve roots.  The VHA neurologist also noted Dr. C.S.'s February 2009 neurology note, finding weakness and tenderness of the Achilles tendon and right foot dorsiflexion weakness, and nonservice-connected meralgia paraesthetica on the Veteran's right side.  

The VHA neurologist also noted the June 2009 VA neurology consultation in which a VA examiner found that a right lateral femoral cutaneous response was absent.  

After reviewing the evidence, the May 2012 VHA neurologist noted that there was no conclusive data or scientific evidence regarding an association between the Veteran's Achilles tendonitis and the low back disorder.  Therefore, the VHA neurologist opined that it was unlikely (less likely as not) that the Veteran's bilateral intermittent Achilles tendonitis disability was causally or etiologically related to his claimed low back disorder.  The VHA neurologist stated that, in his opinion, there was no neurological situation that would result in knee pain due to Achilles tendonitis.  The VHA neurologist stated that, in his opinion, the Veteran's pain and numbness symptomatology was due to normal aging as well as compression and narrowing of foramen of the L4-L5-S1 vertebrae.  The VHA neurologist stated that neither historical nor clinical evidence supported any connection between the Veteran's knee or back pain and his service-connected Achilles tendonitis.

The May 2012 VHA neurologist stated that an expert opinion from an orthopedist willing to review the published literature could be helpful.

In an undated opinion, the VHA orthopedist wrote that, based on his medical knowledge and training as an orthopedic surgeon, and his review of the claims file, he did not see any evidence indicating that the Veteran's Achilles tendonitis was related to his low back or knee pain.  The VHA orthopedist stated that he also did not see any evidence in the claims file indicating that the Veteran's low back and knee pain were directly related to service.

In an August 2012 statement, the Veteran stated that he had walked "flat footed" over the years.  The Veteran stated that he had to wear special shoes and use a cane to walk.  The Veteran indicated that he was now having pain in his other leg as well as his back.  The Veteran stated that he was getting insufficient funds from VA for his disability, which VA rated at only nine percent.  The Veteran stated that a VA neurology specialist, a Dr. M., would say that his foot caused his problems.  Additionally, the Veteran stated that an Orthopedic Specialist in Florida would also say the same.  The Veteran stated that he could not sit or lay down because it hurt.  

Initially, the Board finds that the Veteran did not experience chronic low back disorder symptomatology during service.  

As noted above, the Veteran's service treatment records contain no notation indicating diagnosis or treatment for low back disorder symptomatology during service.  

Reviewing the lay evidence, in a June 2008 lay statement and at other points throughout the record, the Veteran stated that he had experienced low back disorder symptomatology since he fell off a truck during service.  Specifically, the Veteran indicated that, after jumping off the truck wearing his full field pack, he landed in a hole and twisted his right foot and back. 

The Board finds that the Veteran's lay statements, indicating that he had experienced low back disorder symptomatology since an in-service falling incident, lack credibility as they are inconsistent with the evidence of record, to include the Veteran's own statements.  See Caluza, at 498. 

For example, although the Veteran reported experiencing low back disorder symptomatology since falling off a truck during service, the only service treatment record indicating treatment following a truck accident is a September 1973 service treatment record.  In the September 1973 service treatment record, the Veteran reported experiencing a reinjury of his right Achilles disorder symptomatology after jumping out of a truck, but did not indicate experiencing any twist injury.  Upon examination, the service examiner diagnosed right Achilles tendonitis.  The service examiner did not diagnose any disorder of the low back.  As noted above, subsequent service treatment records contain no notation indicating diagnosis or treatment for low back disorder symptomatology.  In the August 1974 service separation medical examination report, the service examiner indicated that the Veteran's spine and musculoskeletal system were normal, and, in the contemporaneous report of his medical history, the Veteran denied currently experiencing or having experienced recurrent back pain; arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.  

As the Veteran's reports of chronic low back disorder symptomatology are inconsistent with the evidence of record, to include the Veteran's own statements, the Board finds that they lack credibility.  See id.  Therefore, the Board finds that the Veteran did not experience chronic low back disorder symptomatology during service.

The Board finds that the Veteran did not experience continuous low back disorder symptomatology since his discharge from service.

As noted above, the Board has found that the Veteran did not experience chronic low back disorder symptomatology during service.  In the August 1974 service separation medical examination report, the service examiner indicated that the Veteran's spine and musculoskeletal system was normal, and, in the contemporaneous report of his medical history, the Veteran denied experiencing recurrent back pain; arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.  The earliest evidence indicating that the Veteran experienced low back disorder symptomatology is a July 1982 lay statement, the Veteran's mother wrote that the Veteran currently experienced back pains due to problems with his foot and leg.  Subsequently, in an August 1982 VA medical examination report, the Veteran reported experiencing onset of low back pain approximately seven years prior to examination, beginning in approximately 1975.  The Veteran indicated that the onset of his low back pain symptomatology was slow and not preceded by any accident or mishap.  Having found the Veteran's back to be normal upon review of an X-ray, the August 1982 VA examiner diagnosed the Veteran as having back strain syndrome.  

The record contains no subsequent notation regarding any subsequent low back disorder symptomatology until March 2002.  The Board notes that the record indicates that the Veteran underwent sporadic treatment for a low back disorder following that date.  

Therefore, the post-service medical evidence does not contain any notation indicating treatment or diagnosis for low back disorder symptomatology prior to August 1982 more than nine years after the Veteran's discharge from service.  The only evidence of record indicating that the Veteran experienced continuous low back disorder symptomatology since discharge from service consists of lay statements from the Veteran himself.  As noted extensively above, the Board has found that the Veteran's lay statements are not credible in their entirety due to the Veteran's repeated inconsistent statements, his demonstrated bad character, and his obvious desire for monetary gain.  See Caluza, at 498.  Yet, reviewing the Veteran's statements regarding continuous low back disorder symptomatology, in statements beginning in October 2005, the Veteran reported experiencing low back disorder symptomatology immediately following a falling accident during service and continuing thereafter.  Yet, these statements are inconsistent with the Veteran's own statements already of record, such as the comments contained in the August 1982 VA medical examination report.  In that report, the Veteran reported experiencing low back disorder symptomatology beginning in approximately 1975, more than a year after his discharge from service.  In a December 2003 VA EMG consultation report, the Veteran reported experiencing pain in the right side of the back for 10 to 12 years, starting in approximately 1991 at earliest.  In a January 2005 NOD, the Veteran reported experiencing low back pain for 15 years, indicating an onset date of approximately 1990.  In an August 2007 VA treatment record, the Veteran reported experiencing burning and shooting sensations in the low back for over 20 years, but did not indicate that such symptomatology began during service.  

As noted above, the Board has found that the Veteran's reports of chronic low back disorder symptomatology with onset after an in-service falling accident lack credibility as they are inconsistent with the evidence of record.  As the Veteran's reports of continuous low back disorder symptomatology since his discharge from service are also inconsistent with the other evidence of record, to include the Veteran's own statements contained therein, the Board finds that they lack credibility.  See id.  Therefore, the Board finds that the Veteran has not experienced continuous low back disorder symptomatology since service.  

The Board also notes that the evidence weighs against finding that the Veteran experienced arthritis or an organic disease of the nervous system related to the low back that became manifest to a degree of 10 percent within one year from the date of the Veteran's discharge from service.  The Veteran's service treatment records contain no notation indicating treatment for a low back disorder.  In the August 1982 VA medical examination report, the VA examiner reported examining a contemporaneous X-ray report and finding no evidence of back arthritis or any neurological disorder symptomatology related to the low back.  The first medical record indicating potential neurological low back disorder symptomatology is a September 2002 VA treatment record, diagnosing the Veteran as having, in part, bilateral L5 radicular pain.  The first medical record indicating any confirmation of low back arthritis is a May 2006 VA MRI report, indicating foraminal narrowing of the spine and bulging discs, suggestive of arthritis.  As explained above, the Board finds that the lay evidence, indicating that the Veteran experienced continuous lumbar spine disorder symptomatology since his discharge from service lacks credibility.  See id.  As noted above, the treatment records in evidence do not contain any notation indicating diagnosis for an arthritic or neurological disorder related to the lumbar spine until many decades after service.  Therefore, the Board finds that a lumbar spine arthritis or neurological disability is not presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309(a).  

Finally, the Board finds that the Veteran's lumbar spine disorder is not shown to be otherwise related to his service, to include any incident of his service.  The Board also finds that the Veteran's low back disorder is not related to his service-connected bilateral Achilles tendonitis.  

As noted extensively above, the Veteran's statements regarding his lay history are not credible in their entirety.  Therefore, the Board will not review them again.  See Caluza, 7 Vet. App. at 498.  

Reviewing the medical opinions of record, as noted above, in an August 2004 VA medical examination report, the August 2004 VA examiner noted that the Veteran reported experiencing constant numbness in the lateral and anterior thigh for the previous 15 years.  The Veteran indicated that the sacroiliac joint injections had not alleviated his low back pain and might have worsened it.  After an examination and reviewing the evidence, the VA examiner noted that the Veteran had intermittent numbness in the distribution of the right lateral femoral cutaneous nerve, which was a purely sensory nerve.  The VA examiner indicated that such symptoms would usually result from pinching or compressing of the nerve in the inguinal ligament area.  The VA examiner further stated that such pinching or compressing would usually be caused by rapid weight gain, belt compression, a pendulous abdomen, or other causes.  The VA examiner stated that that the Veteran "certainly" had a pendulous abdomen and that his reported numbness had been present for 15 years.  The VA examiner stated that Achilles tendinitis could not cause any neuropathy in that area.  The VA examiner stated that he did not feel that there was any historical or clinical evidence that the Veteran's neuropathy disorder could be secondarily caused by his Achilles tendonitis.  The VA examiner noted that an altered gait, even over a prolonged period of time, would not increase one's risk of neuropathy in the lateral femoral cutaneous nerve.  As the August 2004 VA medical examination report was written after an interview with the Veteran, a medical examination, a review of the claims file, and contained specific findings indicating the nature and etiology of the Veteran's low back disorder, based on all evidence of record, the Board finds this opinion has great probative value in this matter.  See Prejean, at 448.  

In a November 2005 VA podiatry report, the November 2005 VA examiner diagnosed peripheral neuropathy, dystrophic toenails, calluses, and difficulty walking.  In an addendum, the VA examiner wrote that the Veteran's right foot was plantarflexed 20 degrees normally and 15 degrees when forced backward.  Therefore, the VA examiner concluded that the Veteran was not able to function properly in the normal phase of gait.  The VA examiner stated that the Veteran was unable to put his heel on the ground or was just barely able to do so.  The VA examiner indicated that this caused the Veteran to have great pain and discomfort in the lower leg, thigh, and low back area.  The Board notes that the November 2005 VA examiner diagnosed low back pain related to an altered gait; however, the November 2005 VA examiner did not indicate that the altered gait was related to the Veteran's service-connected Achilles tendonitis.  More importantly, the Board notes that low back pain, as diagnosed by the November 2005 VA examiner, without an underlying disorder is not a condition for which service connection can be granted.  See Sanchez-Benitez, 13 Vet. App. at 282.

In a May 2006 VA treatment record, Dr. J.J. wrote that the Veteran was requesting a note stating that his right ankle problem was responsible for his right knee problem and decreased sensation in his right anterolateral thigh region.  Dr. J.J. reportedly explained to the Veteran that she could not say with any certainty whether his Achilles tendonitis caused his lateral femoral cutaneous nerve palsy or his low back pain.  The VA examiner reported explaining to the Veteran that his symptoms might be related to radiculopathy though this lumbar spine MRI was normal.  The Board notes that, even if Dr. J.J.'s May 2006 opinion were to be taken at face value, it would not be probative in this matter as it was based upon speculation.  See Stegman, 3 Vet. App. at 230; Tirpak, 2 Vet. App. at 611.  Therefore, Dr. J.J.'s May 2006 opinion cannot be used to support the Veteran's claim.

In a July 2007 VA treatment record, Dr. C.S. noted having seen the Veteran a few times previously at the VA pain clinic for treatment of lumbar radiculopathy and lumbar spinal stenosis from a service-connected trauma in the past.  Dr. C.S. noted that the Veteran had an MRI of the lumbosacral spine which showed evidence of multiple spinal stenosis and nerve root compression at multiple levels.  After an examination, Dr. C.S. diagnosed lumbosacral radiculopathy and lumbar spinal stenosis from advanced ligmentum hypertrophy and narrowing of the foramen from chronic trauma while the Veteran was in service.  Again, the Board notes that the only evidence indicating that the Veteran incurred an in-service trauma to the low back is lay evidence from the Veteran, related either directly to VA or to medical examiners.  The Board has found that the Veteran's reports of an in-service low back injury or trauma are not credible as they are inconsistent with the other evidence of record.  Moreover, the Board has found that the Veteran's statements regarding all matters concerning his medical history are not credible due to his noted inconsistencies regarding many matters, his obvious desire for monetary gain, and his demonstrated bad character.  See Caluza, at 498.  The record contains no indication that Dr. C.S. reviewed the claims file or any evidence other than the Veteran's accounts in determining the existence of an in-service low back trauma or injury.  As Dr. C.S.'s July 2007 opinion, indicating a low back disorder related to an in-service injury or trauma, is based entirely on the Veteran's non-credible reports of the occurrence of such a trauma, the Board finds that it has no probative value in this matter.  See Black, 5 Vet. App. at 180.

By contrast, in a July 2007 VA medical examination report, the Veteran reported experiencing a worsening low back disorder related to his Achilles tendonitis.  After a physical examination and a review of the evidence, the July 2007 VA examiner concluded that the Veteran's low back knee disorder was less likely than not related to his service-connected bilateral Achilles tendonitis.  The VA examiner noted that the Veteran had degenerative disc disease of the back as it was first noted on MRI in 2006.  The VA examiner also indicated that the Veteran had a long history of complaints of low back pain, and that the Veteran contended that the pain began at or around the time of an in-service injury to the Achilles tendon.  The VA examiner noted that there was no record of treatment or diagnosis for any back disorder symptomatology during service.  The VA examiner indicated that the Veteran's low back disorder symptomatology was diagnosed as mechanical back pain with radiculopathy in 2002 and was treated as such for years.  The VA examiner noted that the risk factors for the development of back pain included obesity, trauma, and age.  The VA examiner also indicated that the greatest risk factor for the development of spinal degenerative changes was age, which explained the negative results of earlier spine exams performed on the Veteran.  The VA examiner also noted that the Veteran was obese and had been advised about the need for weight loss.  Therefore, the VA examiner indicated that it was unlikely that the Veteran's low back disorder was related to the Veteran's service-connected tendonitis.  As the July 2007 VA medical examination report was written after an interview with the Veteran, a medical examination, a review of the claims file, and contained specific findings indicating the nature and etiology of the Veteran's low back disorder, based on all evidence of record, the Board finds this opinion has great probative value in this matter.  See Prejean, at 448.

In a September 2007 VA neurology physician note, Dr. C.S., the Veteran reported experiencing an injury to his Achilles tendon during which he fell into a hole, requiring his Achilles tendon to be repaired.  The Veteran wrote that the Veteran lost weight to have a better control of his meralgia paraesthetica, but that the Veteran continued to have numbness without significant improvement.  Dr. C.S. diagnosed, in part, meralgia paraesthetica without improvement and multiple radiculopathies involving L4-5-S1 nerve roots that had been present for a long time from an in-service injury.  Subsequently, in a July 2008 VA outpatient note, Dr. C.S. stated that he had treated the Veteran for multiple lumbar radiculopathy, lumbar spinal stenosis, right knee injury, and peroneal injury at the right knee from service-connected trauma in the past.  The VA examiner diagnosed lumbosacral radiculopathy, lumbar spinal stenosis from advanced ligamentum hypertrophy, and narrowing of the foramen from chronic in-service trauma.  Again, as Dr. C.S.'s July 2007 opinions indicating that the Veteran experiences either physical or neurological symptomatology related to a low back disorder caused by an in-service injury or trauma are based entirely on the Veteran's non-credible reports of the occurrence of such a trauma, the Board finds that they have no probative value in this matter.  See Black, at 180.

In a February 2009 VA neurology note, written by Dr. C.S., Dr. C.S. indicated that the meralgia peraesthetica on the Veteran's right side was not service-connected.  The Board notes that Dr. C.S. did not note on what basis he made this opinion.  Therefore, the Board finds that it is of weakened probative value, even if it is in agreement with the findings of the August 2004 VA examiner.  See Prejean, at 448.

The Board notes that the record contains multiple opinions from a VHA orthopedist, indicating that, after multiple reviews of the claims file, the Veteran's low back disorder was neither related to service nor to the Veteran's service-connected right Achilles tendonitis.  As the VHA orthopedist did not make any further comments as to his reasons for this opinion, the Board finds his opinions to be of weakened probative value.  See id.

In addition, the record contains an extremely thorough May 2012 VHA medical opinion written by a VHA neurologist.  In this opinion, the VHA neurologist reported going through the entirety of the evidence, listing most pieces of evidence individually.  The VHA neurologist noted that the service treatment records contained no notation indicating a low back injury during service.  The VHA neurologist also noted that the Veteran specifically denied experiencing any falling accidents in the August 1982 VA medical examination report.  The VHA neurologist also noted that the subsequent treatment records were silent regarding any back, foot, or leg disorder symptomatology until September 2002, when the Veteran reported experiencing chronic low back and lower extremity pain.  Having completely reviewed the evidence, the May 2012 VHA neurologist noted that there was no conclusive data or scientific evidence regarding an association between Achilles tendonitis and a low back disorder.  Therefore, the VHA neurologist opined that it was unlikely (less likely as not) that the Veteran's bilateral intermittent Achilles tendonitis disability was causally or etiologically related to his claimed low back disorder.  The VHA neurologist stated that, in his opinion, there was no neurological situation that would result in low back pain due to Achilles tendonitis.  The VHA neurologist stated that, in his opinion, the Veteran's pain and numbness symptomatology were due to normal aging as well as compression and narrowing of foramen of the L4-L5-S1 vertebrae.  The VHA neurologist stated that neither historical nor clinical evidence supported any connection between the Veteran's low back pain and his service-connected Achilles tendonitis.  As the May 2012 VA medical opinion is extremely thorough in its review of the evidence, the Board finds this opinion has great probative value in this matter.  See Prejean, at 448.

The Board has considered the Veteran's lay statements in which he indicated that a medical professional told him that his low back disorder was related to his service-connected Achilles tendonitis.  The Board notes that some of the physicians the Veteran mentioned in these statements did not purportedly provide a written opinion in a treatment record and, therefore, were not included in the above analysis.  For example, in the August 2012 statement, the Veteran stated that a Dr. M., noted to be a VA psychiatrist, told him that his low back disorder was related to his right foot disorder which the Veteran claims was due to his Achilles tendonitis.  Although a veteran is competent to speak of things a physician might have told him, as explained thoroughly, the Board finds that the Veteran's lay statements are not credible due to his repeated inconsistencies, his desire for monetary gain, and his noted bad character.  Therefore, the Veteran's accounts of what physicians told him about the etiology of his low back disorder lack credibility.  See Caluza, at 498.

The Board has noted that the May 2012 VHA neurologist stated in the May 2012 VHA opinion that an expert opinion from an orthopedist could be helpful in this case; however, the VHA neurologist stated that such an opinion could be helpful, but did not indicate that, in his medical opinion, such an opinion was a necessity.  Having reviewed the evidence of record, the Board finds that a remand to secure a further opinion from an orthopedist will not be necessary in this case.  As noted above, the record already contains a probative opinion from a July 2007 VA examiner who found that the Veteran's current low back disorder was unrelated to his service-connected Achilles tendonitis.  The Board also notes that the same examiner reviewed the file again and made the same finding in January 2009.  In the probative May 2012 VHA opinion, the May 2012 VHA neurologist also made the same finding after reviewing the entire claims folder.  The probative evidence of record clearly indicates that the Veteran's low back disorder was not caused or aggravated by the service-connected Achilles tendonitis.  In addition, the Board notes that the weight of the evidence clearly demonstrates that the Veteran's low back disorder was not caused by service, to include any incident of service.  The service treatment records contain no notation indicating treatment for a low back  disorder, and the evidence indicates that the Veteran did not experience low back disorder symptomatology in service or continuous low back disorder symptomatology after service.  Although the Veteran claims that he developed a low back disorder after a traumatic in-service injury, as noted above, the Board finds that the Veteran's statements regarding all matters, to include his accounts of an in-service low back injury that are  not corroborated by any notation in the service treatment records, lack credibility.  See id.  Therefore, a remand to request an opinion from an orthopedist as to whether the Veteran's current low back disorder is related to an in-service injury when the only proof of said injury is the Veteran's own account of it is unnecessary.  As the probative evidence of record clearly shows that the Veteran's low back disorder is not related to service, and also is not secondary to the service-connected Achilles tendonitis, the Board finds that a remand for another orthopedist's opinion is not necessary.  

Therefore, the Board finds that the probative medical evidence of record indicates that the Veteran's current low back disorder is not related to service, to include any incident of service, and also was not caused or aggravated by his service-connected bilateral Achilles tendonitis.  The Board acknowledges that the Veteran has indicated throughout the pendency of the appeal that his low back disorder was either caused by a falling incident in service or by his service-connected Achilles tendonitis.  Yet, as thoroughly explained above, the Board finds that the Veteran's statements are not credible. 

For the reasons stated above, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder and it must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996).



ORDER

Because there is new and material evidence, the petitions to reopen the claims of entitlement to service connection for right knee and low back disorders are granted.

Ultimately, though, these claims for service connection for right knee and low back disorders are denied on their underlying merits.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


